EXHIBIT 10.1

 

SUTHERLAND PARTNERS, L.P.

 

a Delaware limited partnership

 

 

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------

 

 

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINED TERMS


1 

 

 

 

ARTICLE II ORGANIZATIONAL MATTERS


16 

 

 

 

Section 2.01.

Organization


16 

 

 

 

Section 2.02.

Name


16 

 

 

 

Section 2.03.

Registered Office and Agent; Principal Office


16 

 

 

 

Section 2.04.

Power of Attorney


17 

 

 

 

Section 2.05.

Term


18 

 

 

 

Section 2.06.

Partnership Interests as Securities


18 

 

 

 

ARTICLE III PURPOSE


18 

 

 

 

Section 3.01.

Purpose and Business


18 

 

 

 

Section 3.02.

Powers


19 

 

 

 

Section 3.03.

Partnership Only for Partnership Purposes Specified


19 

 

 

 

Section 3.04.

Representations and Warranties by the Parties


19 

 

 

 

ARTICLE IV CAPITAL CONTRIBUTIONS


21 

 

 

 

Section 4.01.

Capital Contributions of the Partners


21 

 

 

 

Section 4.02.

Issuances of Additional Partnership Interests


21 

 

 

 

Section 4.03.

Additional Funds and Capital Contributions


23 

 

 

 

Section 4.04.

Equity Incentive Plan


24 

 

 

 

Section 4.05.

Initial Issuance of Class A Special Unit


25 

 

 

 

Section 4.06.

No Interest; No Return


25 

 

 

 

Section 4.07.

Other Contribution Provisions


25 

 

 

 

Section 4.08.

Not Publicly Traded


25 

 

 

 

Section 4.09.

No Third Party Beneficiary


26 

 

 

 

ARTICLE V DISTRIBUTIONS


26 

 

 

 

Section 5.01.

Requirement and Characterization of Distributions


26 

 

 

 

Section 5.02.

Class A Special Unit Distributions


27 

 

 

 

Section 5.03.

Interests in Property Not Held Through the Partnership


28 

 

 

 

Section 5.04.

Distributions In-Kind


28 

 

 

 

Section 5.05.

Amounts Withheld


28 

 

 

 

Section 5.06.

Distributions Upon Liquidation


28 

 

 

 

Section 5.07.

Distributions to Reflect Issuance of Additional Partnership Units


28 

 





-  i  -

--------------------------------------------------------------------------------

 

 

 

Section 5.08.

Restricted Distributions


28 

 

 

 

ARTICLE VI ALLOCATIONS


29 

 

 

 

Section 6.01.

Timing and Amount of Allocations of Net Income and Net Loss


29 

 

 

 

Section 6.02.

General Allocations


29 

 

 

 

Section 6.03.

Additional Allocation Provisions


31 

 

 

 

Section 6.04.

Tax Allocations


33 

 

 

 

ARTICLE VII MANAGEMENT AND OPERATIONS OF BUSINESS


34 

 

 

 

Section 7.01.

Management


34 

 

 

 

Section 7.02.

Certificate of Limited Partnership


38 

 

 

 

Section 7.03.

Restrictions on General Partner’s Authority


38 

 

 

 

Section 7.04.

Reimbursement of the General Partner


40 

 

 

 

Section 7.05.

Outside Activities of the General Partner


42 

 

 

 

Section 7.06.

Contracts with Affiliates


42 

 

 

 

Section 7.07.

Indemnification


43 

 

 

 

Section 7.08.

Liability of the General Partner


45 

 

 

 

Section 7.09.

Other Matters Concerning the General Partner


46 

 

 

 

Section 7.10.

Title to Partnership Assets


47 

 

 

 

Section 7.11.

Reliance by Third Parties


47 

 

 

 

ARTICLE VIII RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS


47 

 

 

 

Section 8.01.

Limitation of Liability


47 

 

 

 

Section 8.02.

Management of Business


47 

 

 

 

Section 8.03.

Outside Activities of Limited Partners


48 

 

 

 

Section 8.04.

Return of Capital


48 

 

 

 

Section 8.05.

Adjustment Factor


48 

 

 

 

Section 8.06.

Redemption Rights


49 

 

 

 

Section 8.07.

Repurchase of the Class A Special Unit


50 

 

 

 

ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS


51 

 

 

 

Section 9.01.

Records and Accounting


51 

 

 

 

Section 9.02.

Partnership Year


51 

 

 

 

Section 9.03.

Reports


51 

 

 

 

ARTICLE X TAX MATTERS


52 

 

 

 

Section 10.01.

Preparation of Tax Returns


52 

 

 

 

Section 10.02.

Tax Elections


52 

 

 

 

Section 10.03.

Tax Matters Partner


53 

 





-  ii  -

--------------------------------------------------------------------------------

 

 

 

Section 10.04.

Withholding


54 

 

 

 

Section 10.05.

Organizational Expenses


55 

 

 

 

ARTICLE XI TRANSFERS AND WITHDRAWALS


55 

 

 

 

Section 11.01.

Transfer


55 

 

 

 

Section 11.02.

Transfer of General Partner’s Partnership Interest


55 

 

 

 

Section 11.03.

Transfer of Limited Partners’ Partnership Interests


56 

 

 

 

Section 11.04.

Substituted Limited Partners


58 

 

 

 

Section 11.05.

Assignees


58 

 

 

 

Section 11.06.

General Provisions


59 

 

 

 

ARTICLE XII ADMISSION OF PARTNERS


60 

 

 

 

Section 12.01.

Admission of Successor General Partner


60 

 

 

 

Section 12.02.

Admission of Additional Limited Partners


61 

 

 

 

Section 12.03.

Amendment of Agreement and Certificate of Limited Partnership


61 

 

 

 

Section 12.04.

Limit on Number of Partners


62 

 

 

 

Section 12.05.

Admission


62 

 

 

 

ARTICLE XIII DISSOLUTION, LIQUIDATION AND TERMINATION


62 

 

 

 

Section 13.01.

Dissolution


62 

 

 

 

Section 13.02.

Winding Up


63 

 

 

 

Section 13.03.

Deemed Distribution and Recontribution


65 

 

 

 

Section 13.04.

Rights of Limited Partners


65 

 

 

 

Section 13.05.

Notice of Dissolution


65 

 

 

 

Section 13.06.

Cancellation of Certificate of Limited Partnership


65 

 

 

 

Section 13.07.

Reasonable Time for Winding-Up


65 

 

 

 

ARTICLE XIV PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS;
MEETINGS


66 

 

 

 

Section 14.01.

Procedures for Actions and Consents of Partners


66 

 

 

 

Section 14.02.

Amendments


66 

 

 

 

Section 14.03.

Meetings of the Partners


66 

 

 

 

ARTICLE XV GENERAL PROVISIONS


67 

 

 

 

Section 15.01.

Addresses and Notice


67 

 

 

 

Section 15.02.

Titles and Captions


67 

 

 

 

Section 15.03.

Pronouns and Plurals


68 

 

 

 

Section 15.04.

Further Action


68 

 

 

 

Section 15.05.

Binding Effect


68 

 

 

 

Section 15.06.

Waiver


68 



-  iii  -

--------------------------------------------------------------------------------

 

 

 

Section 15.07.

Counterparts


68 

 

 

 

Section 15.08.

Applicable Law


68 

 

 

 

Section 15.09.

Entire Agreement


68 

 

 

 

Section 15.10.

Invalidity of Provisions


69 

 

 

 

Section 15.11.

Limitation to Preserve REIT Qualification


69 

 

 

 

Section 15.12.

No Partition


69 

 

 

 

Section 15.13.

No Third-Party Rights Created Hereby


70 

 

 

 

Section 15.14.

No Rights as Members of the General Partner


70 

 

 

 

Section 15.15.

Creditors


70 

 

 

 



-  iv  -

--------------------------------------------------------------------------------

 

 

 

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF SUTHERLAND
PARTNERS, L.P. (formerly known as ZAIS Financial Partners, L.P.), dated as of
October 31, 2016 (this “Agreement”) is entered into by and among SUTHERLAND
ASSET MANAGEMENT CORPORATION (formerly known as ZAIS Financial Corp.), a
Maryland corporation (the “General Partner”), and the limited partner(s) listed
on Exhibit A hereto (each a “Limited Partner”).

 

WHEREAS, the General Partner is a party to the Agreement and Plan of Merger,
dated as of April 6, 2016 (the “Merger Agreement”), as amended, by and among the
General Partner, ZAIS Financial Partners, L.P., a Delaware limited partnership
(“Company Operating Partnership”), ZAIS Merger Sub, LLC, a Delaware limited
liability company (“Merger Sub”), Sutherland Asset Management Corporation
(“Sutherland”), and Sutherland Partners, L.P. (“Sutherland Operating
Partnership”), whereby Sutherland merged with and into Merger Sub, with Merger
Sub being the surviving company under the name of “Sutherland Asset Management
LLC” and a wholly owned subsidiary of the Company, and whereby Sutherland
Operating Partnership merged with Company Operating Partnership, with Company
Operating Partnership being the surviving entity (“Surviving Partnership”), in
each case effective as of the date of this Agreement (the “Partnership Merger”);

 

WHEREAS, in accordance with the Merger Agreement and the certificate of merger
filed with the Delaware Secretary of State with respect to the Partnership
Merger, the name of the Surviving Partnership shall be “Sutherland Partners,
L.P.”; and

 

WHEREAS, in accordance with the Merger Agreement, at the Partnership Merger
Effective Time (as defined in the Merger Agreement), (i) the certificate of
limited partnership of Company Operating Partnership shall be the certificate of
limited partnership of the Surviving Partnership and (ii) this Agreement shall
be the limited partnership agreement of the Surviving Partnership.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Agreement of Limited Partnership, dated July 29, 2011, of Company Operating
Partnership, as amended, is hereby amended and restated in its entirety as
follows:

 

ARTICLE I

 

DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del. C.
§ 17-101 et seq.), as it may be amended from time to time, and any successor to
such statute.

 

“Actions” has the meaning set forth in Section 7.07 hereof.

 

“Additional Funds” has the meaning set forth in Section 4.03(a) hereof.

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

“Additional Limited Partner” means a Person who is admitted to the Partnership
as a Limited Partner pursuant to Section 4.02 and Section 12.02 hereof and who
is shown as such on the books and records of the Partnership.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Fiscal Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).  The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year.

 

“Adjustment Factor” means 1.0; provided,  however,  that in the event that:

 

(i)        the General Partner (a) declares or pays a dividend on its
outstanding REIT Shares wholly or partly in REIT Shares or makes a distribution
to all holders of its outstanding REIT Shares wholly or partly in REIT Shares,
(b) splits or subdivides its outstanding REIT Shares or (c) effects a reverse
stock split or otherwise combines its outstanding REIT Shares into a smaller
number of REIT Shares, the Adjustment Factor shall be adjusted by multiplying
the Adjustment Factor previously in effect by a fraction, (i) the numerator of
which shall be the number of REIT Shares issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination (assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;

 

(ii)        the General Partner distributes any rights, options or warrants to
all holders of its REIT Shares to subscribe for or to purchase or to otherwise
acquire REIT Shares (or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares) at a price per share less than
the Value of a REIT Share on the record date for such distribution (each a
“Distributed Right”), then the Adjustment Factor shall be adjusted by
multiplying the Adjustment Factor previously in effect by a fraction (a) the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date plus the maximum number of REIT Shares purchasable under such
Distributed Rights and (b) the denominator of which shall be the number of REIT
Shares issued and outstanding on the record date plus a fraction (1) the
numerator of which is the maximum number of REIT Shares purchasable under such
Distributed Rights times the minimum purchase price per REIT Share under such
Distributed Rights and (2) the denominator of which is the Value of a REIT Share
as of the record date; provided,  however,  that if any such Distributed Rights
expire or become no longer exercisable, then the Adjustment Factor shall be
adjusted, effective retroactive to the date of distribution of the

 





-  2  -

--------------------------------------------------------------------------------

 

 

 

Distributed Rights, to reflect a reduced maximum number of REIT Shares or any
change in the minimum purchase price for the purposes of the above fraction;

 

(iii)        the General Partner shall, by dividend or otherwise, distribute to
all holders of its REIT Shares evidences of its indebtedness or assets
(including securities, but excluding any dividend or distribution referred to in
subsection (i) above), which evidences of indebtedness or assets relate to
assets not received by the General Partner or its Subsidiaries pursuant to a pro
rata distribution by the Partnership, then the Adjustment Factor shall be
adjusted to equal the amount determined by multiplying the Adjustment Factor in
effect immediately prior to the close of business on the date fixed for
determination of stockholders of the General Partner entitled to receive such
distribution by a fraction (i) the numerator of which shall be such Value of a
REIT Share on the date fixed for such determination and (ii) the denominator of
which shall be the Value of a REIT Share on the dates fixed for such
determination less the then fair market value (as determined by the REIT, whose
determination shall be conclusive) of the portion of the evidences of
indebtedness or assets so distributed applicable to one REIT Share; and

 

(iv)        an entity other than an Affiliate of the General Partner shall
become General Partner pursuant to any merger, consolidation or combination of
the General Partner with or into another entity (the “Successor Entity”), the
Adjustment Factor shall be adjusted by multiplying the Adjustment Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination.

 

Any adjustments to the Adjustment Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
for such event.  Notwithstanding the foregoing, the Adjustment Factor shall not
be adjusted in connection with an event described in clauses (i) or (ii) above
if, in connection with such event, the Partnership makes a distribution of cash,
Partnership Units, REIT Shares and/or rights, options or warrants to acquire
Partnership Units and/or REIT Shares with respect to all applicable OP Units or
effects a reverse split of, or otherwise combines, the OP Units, as applicable,
that is comparable as a whole in all material respects with such an event, or if
in connection with an event described in clause (iv) above, the consideration in
Section 11.02 hereof is paid.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling or controlled by or under common control with such
Person, (ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests or
(iv) any officer, director, general partner or trustee of such Person or any
Person referred to in clauses (i), (ii), and (iii) above.  For the purposes of
this definition, “control” when used with respect to any Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” means this Agreement of Limited Partnership of Sutherland Partners,
L.P., as it may be amended, supplemented or restated from time to time.





-  3  -

--------------------------------------------------------------------------------

 

 

 

 

“Assignee” means a Person to whom one or more Partnership Units have been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.05
hereof.

 

“Available Cash” means, with respect to any period for which such calculation is
being made, the amount of cash flow from operations available for distribution
by the Partnership as determined by the General Partner in its sole and absolute
discretion.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Bylaws” means the Bylaws of the General Partner, as amended, supplemented or
restated from time to time.

 

“Capital Account” means, with respect to any Partner, the Capital Account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:

 

A.        To each Partner’s Capital Account, there shall be added such Partner’s
Capital Contributions, such Partner’s distributive share of Net Income and any
items in the nature of income or gain that are specially allocated pursuant to
Section 6.03 hereof, and the principal amount of any Partnership liabilities
assumed by such Partner or that are secured by any property distributed to such
Partner.

 

B.        From each Partner’s Capital Account, there shall be subtracted the
amount of cash and the Gross Asset Value of any property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Net Losses and any items in the nature of expenses or losses that are
specially allocated pursuant to Section 6.03 hereof, and the principal amount of
any liabilities of such Partner assumed by the Partnership or that are secured
by any property contributed by such Partner to the Partnership.

 

C.        In the event any interest in the Partnership is Transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent that it relates to the
Transferred interest.

 

D.        In determining the principal amount of any liability for purposes of
subsections (a) and (b) hereof, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.

 

E.        The provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Regulations Sections 1.704-1(b) and
1.704-2, and shall be interpreted and applied in a manner consistent with such
Regulations.  If the General Partner shall determine that it is prudent to
modify the manner in which the Capital Accounts are maintained in order to
comply with such Regulations, the General Partner may make such modification
provided,  that such modification will not have a material effect on the amounts
distributable to any Partner without such Partner’s Consent.  The General
Partner also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Partners and the amount of
Partnership capital reflected on the 





-  4  -

--------------------------------------------------------------------------------

 

 

Partnership’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q) and (ii) make any appropriate
modifications in the event that unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b) or Section 1.704-2.

 

“Capital Account Deficit” has the meaning set forth in Section 13.02(c) hereof.

 

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes to the Partnership or is deemed to contribute pursuant to
Section 4.03 hereof.

 

“Cash Amount” means, with respect to a Tendering Party, an amount of cash equal
to the product of (A) the Value of a REIT Share and (B) such Tendering Party’s
REIT Shares Amount determined as of the date of receipt by the General Partner
of such Tendering Party’s Notice of Redemption or, if such date is not a
Business Day, the immediately preceding Business Day.

 

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed in the office of the Secretary of State of the State of Delaware on
May 24, 2011, as may be further amended from time to time in accordance with the
terms hereof and the Act.

 

“Charter” means the Articles of Amendment and Restatement of General Partner
dated August 3, 2011, as amended, supplemented or restated from time to time.

 

“Class A Special Unit” means the Class A Special Unit of limited partner
interest in the Partnership.

 

“Class A Special Unit Holder” means any Person named as a holder of a Class A
Special Unit in Exhibit A attached hereto, as such Exhibit A may be amended from
time to time by the General Partner, in such Person’s capacity as a Limited
Partner of the Partnership, or any Substituted Limited Partner or Additional
Limited Partner named as a holder of a Class A Special Unit in Exhibit A hereto.

 

“Class A Special Unit Value” means the fair market value of the Class A Special
Unit in a Terminating Transaction as determined in accordance with the valuation
procedures specified in Exhibit C hereto.

 

“Closing Price” has the meaning set forth in the definition of “Value.”

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder.  Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.

 

“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article XIV hereof.

 





-  5  -

--------------------------------------------------------------------------------

 

 

 

“Contributed Property” means each item of Property or other asset, in such form
as may be permitted by the Act, but excluding cash, contributed or deemed
contributed to the Partnership (or deemed contributed by the Partnership to a
“new” partnership pursuant to Code Section 708) net of any liabilities assumed
by the Partnership relating to such Contributed Property and any liability to
which such Contributed Property is subject.

 

“Core Earnings” means GAAP net income (loss) of the Partnership excluding
non-cash equity compensation expense, the expenses incurred in connection with
the Partnership’s formation or continuation, the expenses incurred in connection
with the Merger Agreement and the transactions contemplated thereby, the
Incentive Distribution, real estate depreciation and amortization (to the extent
that the General Partner forecloses on any properties underlying its assets) and
any unrealized gains, losses or other non-cash items recorded in the period,
regardless of whether such items are included in other comprehensive income or
loss, or in net income.  The amount will be adjusted to exclude one-time events
pursuant to changes in GAAP and certain other non-cash charges after discussions
between the Manager and the General Partner’s independent directors and after
approval by a majority of the General Partner’s independent directors.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.

 

“Depreciation” means, for each Partnership Year or other applicable period, an
amount equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be in an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided,  however,  that if the federal income
tax depreciation, amortization or other cost recovery deduction for such year or
period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.

 

“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”

 

“Effective Date” means October 31, 2016, which date is the closing date under
the Merger Agreement.





-  6  -

--------------------------------------------------------------------------------

 

 

 

 

“Equity Incentive Plan” means (i) the Company’s equity incentive plan in place
on the Effective Date and (ii) any equity incentive plan adopted by the
Partnership or the General Partner following the Effective Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Funding Debt” means the incurrence of any Debt for the purpose of providing
funds to the Partnership by or on behalf of the General Partner or any wholly
owned subsidiary of the General Partner.

 

“GAAP” means generally accepted accounting principles, as applied in the United
States.

 

“General Partner” means Sutherland Asset Management Corporation (formerly known
as ZAIS Financial Corp.), a Maryland corporation, and its successors and
assigns, as the general partner of the Partnership.

 

“General Partner Employees” means an employee of the Partnership, the General
Partner or any of their subsidiaries.

 

“General Partner Interest” means the Partnership Interest held by the General
Partner, which Partnership Interest is an interest as a general partner under
the Act.  A General Partner Interest may be expressed as a number of Partnership
Units.

 

“General Partner Loan” has the meaning set forth in Section 4.03(d) hereof.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)        The initial Gross Asset Value of any asset contributed by a Partner
to the Partnership shall be the gross fair market value of such asset as
determined by the General Partner in its sole discretion.

 

(b)        The Gross Asset Values of all Partnership assets immediately prior to
the occurrence of any event described in clause (i), clause (ii),
clause (iii) or clause (iv) hereof shall be adjusted to equal their respective
gross fair market values, as determined by the General Partner in its sole
discretion using such reasonable method of valuation as it may adopt, as of the
following times:

 

(i)        the acquisition of an additional interest in the Partnership (other
than in connection with the execution of this Agreement) by a new or existing
Partner in exchange for more than a de minimis Capital Contribution, if the
General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership;





-  7  -

--------------------------------------------------------------------------------

 

 

 

 

(ii)        the distribution by the Partnership to a Partner of more than a de
minimis amount of Property as consideration for an interest in the Partnership,
if the General Partner reasonably determines that such adjustment is necessary
or appropriate to reflect the relative economic interests of the Partners in the
Partnership;

 

(iii)        the liquidation of the Partnership within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g); and

 

(iv)        at such other times as the General Partner shall reasonably
determine necessary or advisable in order to comply with Regulations
Sections 1.704-1(b) and

 

(c)        The Gross Asset Value of any Partnership asset distributed to a
Partner shall be the gross fair market value of such asset on the date of
distribution as determined by the distributee and the General Partner provided,
 that, if the distributee is the General Partner or if the distributee and the
General Partner cannot agree on such a determination, such gross fair market
value shall be determined by an independent third party experienced in the
valuation of similar assets, selected by the General Partner in good faith.

 

(d)        The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided,  however,  that
Gross Asset Values shall not be adjusted pursuant to this subsection (d) to the
extent that the General Partner reasonably determines that an adjustment
pursuant to subsection (b) above is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection (d).

 

(e)        If the Gross Asset Value of a Partnership asset has been determined
or adjusted pursuant to subsection (a), subsection (b) or subsection (d) above,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Net Income and
Net Losses.

 

“Holder” means either (a) a Partner or (b) an Assignee, owning a Partnership
Unit, that is treated as a member of the Partnership for federal income tax
purposes.

 

“Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, or the revocation of the corporation’s charter; (iii) as to any
Partner that is a partnership, the dissolution and commencement of winding up of
the partnership; (iv) as to any Partner that is an estate, the distribution by
the fiduciary of the estate’s entire interest in the Partnership; (v) as to any
trustee of a trust that is a Partner, the termination of the trust (but not the
substitution of a new trustee); or (vi) as to any Partner, the bankruptcy of
such Partner.  For purposes of this definition, bankruptcy of a Partner shall be
deemed to have occurred when (a) the Partner commences a voluntary proceeding
seeking liquidation, reorganization or other relief of or against such Partner
under any bankruptcy, insolvency or other similar law now or





-  8  -

--------------------------------------------------------------------------------

 

 

 

 

hereafter in effect, (b) the Partner is adjudged as bankrupt or insolvent, or a
final and nonappealable order for relief under any bankruptcy, insolvency or
similar law now or hereafter in effect has been entered against the Partner,
(c) the Partner executes and delivers a general assignment for the benefit of
the Partner’s creditors, (d) the Partner files an answer or other pleading
admitting or failing to contest the material allegations of a petition filed
against the Partner in any proceeding of the nature described in
clause (b) above, (e) the Partner seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator for the Partner or for all or
any substantial part of the Partner’s properties, (f) any proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect has not been dismissed within
120 days after the commencement thereof, (g) the appointment without the
Partner’s consent or acquiescence of a trustee, receiver or liquidator has not
been vacated or stayed within 90 days of such appointment, or (h) an appointment
referred to in clause (g) above is not vacated within 90 days after the
expiration of any such stay.

 

“Incentive Distribution” has the meaning set forth in Section 5.02 hereof.

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner or any successor thereto or (B) a member of
the General Partner or an officer of the Partnership, the General Partner or a
Subsidiary thereof and (ii) such other Persons (including Affiliates of the
General Partner or the Partnership) as the General Partner may designate from
time to time (whether before or after the event giving rise to potential
liability), in its sole and absolute discretion.

 

“Independent Directors” means the independent directors of the Board of
Directors of the General Partner as determined by the rules and regulations of
the New York Stock Exchange then in effect.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Junior Share” means a share of capital stock of the General Partner now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are junior in rank to the REIT
Shares.

 

“Junior Unit” means a fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Section 4.01, 4.02, or 4.03 hereof
that has distribution rights, or rights upon liquidation, winding up and
dissolution, that are junior in rank to the OP Units.

 

“Limited Partner” means any Person named as a Limited Partner in Exhibit A
attached hereto, as such Exhibit A may be amended from time to time, or any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement.  A Limited Partner Interest may be expressed as a





-  9  -

--------------------------------------------------------------------------------

 

 

 

 

number of OP Units, Class A Special Units, Preferred Units, Junior Units or
other Partnership Units.

 

“Liquidating Event” has the meaning set forth in Section 13.01 hereof.

 

“Liquidator” has the meaning set forth in Section 13.02(a) hereof.

 

“Majority in Interest of the Outside Limited Partners” means Limited Partners
(excluding for this purpose (i) any Limited Partnership Interests held by the
General Partner or its Subsidiaries, and (ii) any Person of which the General
Partner or its Subsidiaries directly or indirectly owns or controls more than
50% of the voting interests and (iii) any Person directly or indirectly owning
or controlling more than 50% of the outstanding REIT Shares of the General
Partner) holding more than 50% of the outstanding OP Units and any other
Partnership Units voting as single class that are held by all Limited Partners
who are not excluded for the purposes hereof.

 

“Management Agreement” means the Amended and Restated Management Agreement dated
as of May 9, 2016 and effective as of the Effective Date by and among the
Manager, the General Partner, the Partnership and its subsidiaries set forth
therein, as it may be amended, supplemented or restated from time to time.

 

“Manager” means Waterfall Asset Management, LLC, a Delaware limited liability
company, and its successors and assigns.

 

“Market Price” has the meaning set forth in the definition of “Value.”

 

“Merger Agreement” has the meaning set forth in the Recitals.

 

“Net Income” or “Net Loss” means, for each Partnership Year of the Partnership,
an amount equal to the Partnership’s taxable income or loss for such year,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(a)        Any income of the Partnership that is exempt from federal income tax
and not otherwise taken into account in computing Net Income (or Net Loss)
pursuant to this definition of “Net Income” or “Net Loss” shall be added to (or
subtracted from, as the case may be) such taxable income (or loss);

 

(b)        Any expenditure of the Partnership described in Code
Section 705(a)(2)(B) or treated as a Code Section 705(a)(2)(B) expenditure
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income (or Net Loss) pursuant to this definition
of “Net Income” or “Net Loss,” shall be subtracted from (or added to, as the
case may be) such taxable income (or loss);

 

(c)        In the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to subsection (b) or subsection (c) of the definition of
“Gross Asset Value,” the amount of such

 





-  10  -

--------------------------------------------------------------------------------

 

 

 

adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Net Income or Net Loss;

 

(d)        Gain or loss resulting from any disposition of property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

 

(e)        In lieu of the depreciation, amortization and other cost recovery
deductions that would otherwise be taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such
Partnership Year;

 

(f)        To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and

 

(g)        Notwithstanding any other provision of this definition of “Net
Income” or “Net Loss,” any item that is specially allocated pursuant to
Section 6.03 hereof shall not be taken into account in computing Net Income or
Net Loss.  The amounts of the items of Partnership income, gain, loss or
deduction available to be specially allocated pursuant to Section 6.03 hereof
shall be determined by applying rules analogous to those set forth in this
definition of “Net Income” or “Net Loss.”

 

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares, Preferred Shares or Junior Shares, except that “New Securities” shall
not mean any Preferred Shares, Junior Shares or grants under the Equity
Incentive Plans or (ii) any Debt issued by the REIT that provides any of the
rights described in clause (i).

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B attached to this Agreement.

 

“NYSE” means the New York Stock Exchange.

 

“OP Unit” means a fractional share of the Partnership Interests of all Partners,
but does not include any LTIP Unit, Class A Special Unit, Preferred Unit, Junior
Unit or any other Partnership Unit specified in a Partnership Unit Designation
as being other than an OP Unit;





-  11  -

--------------------------------------------------------------------------------

 

 

 

 

provided,  however,  that the General Partner Interest and the Limited Partner
Interests shall have the differences in rights and privileges as specified in
this Agreement.

 

“Outside Interest” has the meaning set forth in Section 5.03 hereof.

 

“Ownership Limit” means the applicable restriction or restrictions on ownership
of shares of the General Partner imposed under the Charter.

 

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.

 

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.  A Partnership Interest
may be expressed as a number of OP Units, Class A Special Units, Preferred
Units, Junior Units or other Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

“Partnership Record Date” means a record date established by the General Partner
for the distribution of Available Cash pursuant to Section 5.01 hereof, which
record date shall generally be the same as the record date established by the
General Partner for a distribution to its stockholders of some or all of its
portion of such distribution.

 

“Partnership Unit” means an OP Unit, a Class A Special Unit, a Preferred Unit, a
Junior Unit or any other fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Section 4.01, 4.02 or 4.03 hereof.





-  12  -

--------------------------------------------------------------------------------

 

 

 

 

“Partnership Unit Designation” has the meaning set forth in Section 4.02 hereof.

 

“Partnership Year” means the fiscal year of the Partnership and the
Partnership’s taxable year for federal income tax purposes, each of which shall
be the calendar year unless otherwise required under the Code.

 

“Percentage Interest” means, as to a Partner holding a class or series of
Partnership Interests, its interest in such class or series as determined by
dividing the Partnership Units of such class or series owned by such Partner by
the total number of Partnership Units of such class then outstanding as
specified in Exhibit A attached hereto, as such Exhibit A may be amended from
time to time.  If the Partnership issues additional classes or series of
Partnership Interests other than as contemplated herein, the interest in the
Partnership among the classes or series of Partnership Interests shall be
determined as set forth in the amendment to the Partnership Agreement setting
forth the rights and privileges of such additional classes or series of
Partnership Interest, if any, as contemplated by Section 4.02.

 

“Person” means an individual or a corporation, partnership (general or limited),
trust, estate, custodian, nominee, unincorporated organization, association,
limited liability company or any other individual or entity in its own or any
representative capacity.

 

“Preferred Share” means a share of capital stock of the General Partner now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the REIT
Shares.

 

“Preferred Unit” means a fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Section 4.01, 4.02 or 4.03 hereof
that has distribution rights, or rights upon liquidation, winding up and
dissolution, that are superior or prior to the OP Units.

 

“Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, interests in ground leases, interests in limited
liability companies, joint ventures or partnerships, interests in mortgages, and
Debt instruments as the Partnership may hold from time to time and “Property”
shall mean any one such asset or property.

 

“Publicly Traded” means listed or admitted to trading on the NYSE, the NYSE MKT
LLC, the NASDAQ Stock Market or another national securities exchange or any
successor to the foregoing.

 

“Qualified REIT Subsidiary” means any Subsidiary of the General Partner that is
a “qualified REIT subsidiary” within the meaning of Code Section 856(i).

 

“Qualified Transferee” means an “Accredited Investor” as defined in Rule 501
promulgated under the Securities Act.

 

“Recourse Liabilities” means the amount of liabilities owed by the Partnership
(other than Nonrecourse Liabilities and liabilities to which Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704-(2)(i) of the
Regulations).

 





-  13  -

--------------------------------------------------------------------------------

 

 

 

“Redemption” has the meaning set forth in Section 8.06(a) hereof.

 

“Regulations” means the applicable income tax regulations under the Code,
whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Regulatory Allocations” has the meaning set forth in
Section 6.03(a)(vii) hereof.

 

“REIT” means a real estate investment trust qualifying under Code Section 856.

 

“REIT Payment” has the meaning set forth in Section 15.11 hereof.

 

“REIT Requirements” has the meaning set forth in Section 5.01 hereof.

 

“REIT Share” means a share of the General Partner’s common stock, par value
$0.0001 per share.  Where relevant in this Agreement, “REIT Share” includes
shares of the General Partner’s common stock, par value $0.0001 per share,
issued upon conversion of Preferred Shares or Junior Shares.

 

“REIT Shares Amount” means a number of REIT Shares equal to the product of
(a) the number of Tendered Units and (b) the Adjustment Factor in effect on the
Specified Redemption Date with respect to such Tendered Units; provided,
 however,  that in the event that the General Partner issues to all holders of
REIT Shares as of a certain record date rights, options, warrants or convertible
or exchangeable securities entitling the General Partner’s stockholders to
subscribe for or purchase REIT Shares, or any other securities or property
(collectively, the “Rights”), with the record date for such Rights issuance
falling within the period starting on the date of the Notice of Redemption and
ending on the day immediately preceding the Specified Redemption Date, which
Rights will not be distributed before the relevant Specified Redemption Date,
then the REIT Shares Amount shall also include such Rights that a holder of that
number of REIT Shares would be entitled to receive, expressed, where relevant
hereunder, in a number of REIT Shares determined by the General Partner in good
faith.

 

“Rights” has the meaning set forth in the definition of “REIT Shares Amount.”

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Services Agreement” means any management, development or advisory agreement
with a property and/or asset manager for the provision of property management,
asset management, leasing, development and/or similar services with respect to
the Properties and any agreement for the provision of services of accountants,
legal counsel, appraisers, insurers, brokers, transfer agents, registrars,
developers, financial advisors and other professional services.

 

“Specified Redemption Date” means the 10th Business Day following receipt by the
General Partner of a Notice of Redemption; provided,  that, if the REIT Shares
are not Publicly Traded, the Specified Redemption Date means the 30th Business
Day following receipt by the General Partner of a Notice of Redemption.





-  14  -

--------------------------------------------------------------------------------

 

 

 

 

“Subsidiary” means, with respect to any Person, any other Person (which is not
an individual) of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.04 hereof.

 

“Successor Entity” has the meaning set forth in the definition of “Adjustment
Factor.”

 

“Tax Items” has the meaning set forth in Section 6.04(a) hereof.

 

“Tendered Units” has the meaning set forth in Section 8.06(a) hereof.

 

“Tendering Partner” has the meaning set forth in Section 8.06(a) hereof.

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

 

“Termination Transaction” has the meaning set forth in Section 11.02(b) hereof.

 

“Transfer,” when used with respect to a Partnership Unit, or all or any portion
of a Partnership Interest, means any sale, assignment, bequest, conveyance,
devise, gift (outright or in trust), pledge, encumbrance, hypothecation,
mortgage, exchange, transfer or other disposition or act of alienation, whether
voluntary or involuntary or by operation of law; provided,  however,  that when
the term is used in Article XI hereof, “Transfer” does not include (a) any
Redemption of Partnership Units by the Partnership or the General Partner, or
acquisition of Tendered Units by the General Partner, pursuant to Section 8.06
hereof or (b) any redemption of Partnership Units pursuant to any Partnership
Unit Designation.  The terms “Transferred” and “Transferring” have correlative
meanings.

 

“Value” means, on any date of determination with respect to a REIT Share, the
average of the daily Market Prices for ten consecutive trading days immediately
preceding the date of determination except that, as provided in
Section 4.04(b) hereof, the Market Price for the trading day immediately
preceding the date of exercise of a stock option under any Equity Incentive Plan
shall be substituted for such average of daily market prices for purposes of
Section 4.04 hereof; provided,  however,  that for purposes of Section 8.06, the
“date of determination” shall be the date of receipt by the General Partner of a
Notice of Redemption or, if such date is not a Business Day, the immediately
preceding Business Day.  The term “Market Price” on any date shall mean, with
respect to any class or series of outstanding REIT Shares, the Closing Price for
such REIT Shares on such date.  The “Closing Price” on any date shall mean the
last sale price for such REIT Shares, regular way, or, in case no such sale
takes place on such day, the average of  the closing bid and asked prices,
regular way, for such REIT Shares, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Market or, if such REIT Shares are not
listed or admitted to trading on the New York Stock Market, as reported on the
principal consolidated transaction reporting system with respect to securities
listed on the principal national securities





-  15  -

--------------------------------------------------------------------------------

 

 

 

 

exchange on which such REIT Shares are listed or admitted to trading or, if such
REIT Shares are not listed or admitted to trading on any national securities
exchange, the last quoted price, or, if not so quoted, the principal other
automated quotation system that may then be in use or, if such REIT Shares are
not quoted by any such organization, the average of the closing bid and asked
prices as furnished by a professional market maker making a market in such REIT
Shares selected by the Board of Directors of the General Partner or, in the
event that no trading price is available for such REIT Shares, the fair market
value of the REIT Shares, as determined in good faith by the Board of Directors
of the General Partner.

 

In the event that the REIT Shares Amount includes Rights that a holder of REIT
Shares would be entitled to receive, then the Value of such Rights shall be
determined by the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate.

 

ARTICLE II

 

ORGANIZATIONAL MATTERS

 

Section 2.01.        Organization.  The Partnership is a limited partnership
organized pursuant to the provisions of the Act and upon the terms and subject
to the conditions set forth in this Agreement.  Except as expressly provided
herein to the contrary, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the
Act.  The Partnership Interest of each Partner shall be personal property for
all purposes.

 

Section 2.02.        Name.  The name of the Partnership is “Sutherland Partners,
L.P.”.  The Partnership’s business may be conducted under any other name or
names deemed advisable by the General Partner, including the name of the General
Partner or any Affiliate thereof.  The words “Limited
Partnership,” “LP,” “L.P.,” “Ltd.” or similar words or letters shall be included
in the Partnership’s name where necessary for the purposes of complying with the
laws of any jurisdiction that so requires.  The General Partner in its sole and
absolute discretion may change the name of the Partnership at any time and from
time to time and shall notify the Partners of such change in the next regular
communication to the Partners.

 

Section 2.03.        Registered Office and Agent; Principal Office.  The address
of the registered office of the Partnership in the State of Delaware is located
at Corporation Service Company, 2711 Centerville Road, Wilmington, Delaware
19808, and the registered agent for service of process on the Partnership in the
State of Delaware at such registered office is Corporation Service Company.  The
principal office of the Partnership is located at 1140 Avenue of the Americas,
7th Floor, New York, New York 10036 or such other place as the General Partner
may from time to time designate by notice to the Limited Partners.  The
Partnership may maintain offices at such other place or places within or outside
the State of Delaware as the General Partner deems advisable.





-  16  -

--------------------------------------------------------------------------------

 

 

 

Section 2.04.        Power of Attorney.

 

(a)        Each Limited Partner and each Assignee hereby irrevocably constitutes
and appoints the General Partner, any Liquidator, and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead to:

 

(i)        execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments, supplements or restatements thereof) that the General Partner or the
Liquidator deems appropriate or necessary to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability to the extent
provided by applicable law) in the State of Delaware and in all other
jurisdictions in which the Partnership may conduct business or own property;
(b) all instruments that the General Partner or the Liquidator deems appropriate
or necessary to reflect any amendment, change, modification or restatement of
this Agreement in accordance with its terms; (c) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, withdrawal, removal or substitution of any Partner
pursuant to, or other events described in, Article XI, Article XII or
Article XIII hereof or the Capital Contribution of any Partner; and (f) all
certificates, documents and other instruments relating to the determination of
the rights, preferences and privileges relating to Partnership Interests; and

 

(ii)        execute, swear to, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner or the Liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action that is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole and
absolute discretion of the General Partner or the Liquidator, to effectuate the
terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or the Liquidator to amend this Agreement except in accordance with Article XIV
hereof or as may be otherwise expressly provided for in this Agreement.

 

(b)        The foregoing power of attorney is hereby declared to be irrevocable
and a special power coupled with an interest, in recognition of the fact that
each of the Limited Partners and Assignees will be relying upon the power of the
General Partner or the Liquidator to act as contemplated by this Agreement in
any filing or other action by it on behalf of the Partnership, and it shall
survive and not be affected by the subsequent Incapacity of any Limited Partner
or Assignee and the Transfer of all or any portion of such Limited Partner’s or
Assignee’s  





-  17  -

--------------------------------------------------------------------------------

 

 

Partnership Units or Partnership Interest and shall extend to such Limited
Partner’s or Assignee’s heirs, successors, assigns and personal
representatives.  Each such Limited Partner or Assignee hereby agrees to be
bound by any representation made by the General Partner or the Liquidator,
acting in good faith pursuant to such power of attorney; and each such Limited
Partner or Assignee hereby waives any and all defenses that may be available to
contest, negate or disaffirm the action of the General Partner or the
Liquidator, taken in good faith under such power of attorney.  Each Limited
Partner or Assignee shall execute and deliver to the General Partner or the
Liquidator, within 15 days after receipt of the General Partner’s or the
Liquidator’s request therefor, such further designation, powers of attorney and
other instruments as the General Partner or the Liquidator, as the case may be,
deems necessary to effectuate this Agreement and the purposes of the
Partnership.

 

Section 2.05.        Term.  Pursuant to Sections 17-201(b) and 17-801 of the
Act, the term of the Partnership commenced on May 24, 2011 and shall continue
perpetually, unless it is dissolved pursuant to the provisions of Article XIII
hereof or as otherwise provided by law.

 

Section 2.06.        Partnership Interests as Securities.  All Partnership
Interests shall be securities within the meaning of, and governed by,
(i) Article 8 of the Delaware Uniform Commercial Code and (ii) Article 8 of the
Uniform Commercial Code of any other applicable jurisdiction.

 

ARTICLE III

 

PURPOSE

 

Section 3.01.        Purpose and Business.  The purpose and nature of the
Partnership is to conduct any business, enterprise or activity permitted by or
under the Act; provided,  however, such business and arrangements and interests
may be limited to and conducted in such a manner as to permit the General
Partner, in its sole and absolute discretion, at all times to be classified as a
REIT unless the General Partner, in accordance with its Charter and Bylaws, in
its sole discretion has chosen to cease to qualify as a REIT or has chosen not
to attempt to qualify as a REIT for any reason or for reasons whether or not
related to the business conducted by the Partnership.  Without limiting the
General Partner’s right in its sole discretion to cease qualifying as a REIT,
the Partners acknowledge that the qualification of the General Partner as a REIT
inures to the benefit of all Partners and not solely to the General Partner, the
General Partner or its Affiliates.  In connection with the foregoing, the
Partnership shall have full power and authority to enter into, perform and carry
out contracts of any kind, to borrow and lend money and to issue and guarantee
evidence of indebtedness, whether or not secured by mortgage, deed of trust,
pledge or other lien and, directly or indirectly, to acquire and construct
additional Properties necessary, useful or desirable in connection with its
business.





-  18  -

--------------------------------------------------------------------------------

 

 

 

Section 3.02.        Powers.

 

(a)        The Partnership shall be empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes and business described herein and
for the protection and benefit of the Partnership.

 

(b)        The Partnership may contribute from time to time Partnership capital
to one or more newly formed entities solely in exchange for equity interests
therein (or in a wholly owned subsidiary entity thereof).

 

(c)        Notwithstanding any other provision in this Agreement, the General
Partner may cause the Partnership not to take, or to refrain from taking, any
action that, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of the General Partner to
continue to qualify as a REIT, (ii) could subject the General Partner to any
additional taxes under Code Section 857 or Code Section 4981 or any other
related or successor provision of the Code or (iii) could violate any law or
regulation of any governmental body or agency having jurisdiction over the
General Partner, its securities or the Partnership.

 

Section 3.03.        Partnership Only for Partnership Purposes Specified.  This
Agreement shall not be deemed to create a company, venture or partnership
between or among the Partners with respect to any activities whatsoever other
than the activities within the purposes of the Partnership as specified in
Section 3.01 hereof.  Except as otherwise provided in this Agreement, no Partner
shall have any authority to act for, bind, commit or assume any obligation or
responsibility on behalf of the Partnership, its properties or any other
Partner.  No Partner, in its capacity as a Partner under this Agreement, shall
be responsible or liable for any indebtedness or obligation of another Partner,
and the Partnership shall not be responsible or liable for any indebtedness or
obligation of any Partner, incurred either before or after the execution and
delivery of this Agreement by such Partner, except as to those responsibilities,
liabilities, indebtedness or obligations incurred pursuant to and as limited by
the terms of this Agreement and the Act.

 

Section 3.04.        Representations and Warranties by the Parties.

 

(a)        Each Partner (including, without limitation, each Additional Limited
Partner or Substituted Limited Partner as a condition to becoming an Additional
Limited Partner or a Substituted Limited Partner, respectively) represents and
warrants to each other Partner that (i) the consummation of the transactions
contemplated by this Agreement to be performed by such Partner will not result
in a breach or violation of, or a default under, any material agreement by which
such Partner or any of such Partner’s property is bound, or any statute,
regulation, order or other law to which such Partner is subject, (ii) subject to
the last sentence of this Section 3.04(a), such Partner is neither a “foreign
person” within the meaning of Code Section 1445(f) nor a “foreign partner”
within the meaning of Code





-  19  -

--------------------------------------------------------------------------------

 

 

Section 1446(e), (iii) such Partner does not own, directly or indirectly,
(a) 9.8% or more of the total combined voting power of all classes of stock
entitled to vote, or 9.8% or more of the total number of shares of all classes
of stock, of any corporation that is a tenant of either (I) the General Partner
or any Qualified REIT Subsidiary, (II) the Partnership or (III) any partnership,
venture or limited liability company of which the General Partner, any Qualified
REIT Subsidiary or the Partnership is a member or (b) an interest of 9.8% or
more in the assets or net profits of any tenant of either (I) the General
Partner or any Qualified REIT Subsidiary, (II) the Partnership or (III) any
partnership, venture, or limited liability company of which the General Partner,
any Qualified REIT Subsidiary or the Partnership is a member and (iv) this
Agreement is binding upon, and enforceable against, such Partner in accordance
with its terms.  Notwithstanding anything contained herein to the contrary, in
the event that the representation contained in the foregoing clause (ii) would
be inaccurate if given by a Partner, such Partner shall not be required to make
and shall not be deemed to have made such representation, if it delivers to the
General Partner an IRS Form W-8BEN or analogous form establishing its non-U.S.
status.  Any Partner who provides such form to the General Partner agrees that
it is subject to, and hereby authorizes the General Partner to withhold, all
withholdings to which such a “foreign person” or “foreign partner,” as
applicable, is subject under the Code and hereby agrees to cooperate fully with
the General Partner with respect to such withholdings, including by effecting
the timely completion and delivery to the General Partner of all governmental
forms required in connection therewith.

 

(b)        Each Partner (including, without limitation, each Substituted Limited
Partner as a condition to becoming a Substituted Limited Partner) represents,
warrants and agrees that it has acquired and continues to hold its interest in
the Partnership for its own account for investment purposes only and not for the
purpose of, or with a view toward, the resale or distribution of all or any part
thereof, and not with a view toward selling or otherwise distributing such
interest or any part thereof at any particular time or under any predetermined
circumstances.  Each Partner further represents and warrants that it is a
sophisticated investor, able and accustomed to handling sophisticated financial
and tax matters for itself, particularly real estate investments, and that it
has a sufficiently high net worth that it does not anticipate a need for the
funds that it has invested in the Partnership in what it understands to be a
highly speculative and illiquid investment.

 

(c)        The representations and warranties contained in Sections 3.04(a) and
3.04(b) hereof shall survive the execution and delivery of this Agreement by
each Partner (and, in the case of an Additional Limited Partner or a Substituted
Limited Partner, the admission of such Additional Limited Partner or Substituted
Limited Partner as a Limited Partner in the Partnership) and the dissolution,
liquidation and termination of the Partnership.

 

(d)        Each Partner (including, without limitation, each Substituted Limited
Partner as a condition to becoming a Substituted Limited Partner) hereby
acknowledges that no representations as to potential profit, cash flows, funds
from operations or yield, if any, in respect of the Partnership or the General
Partner have been made by the General Partner, any Partner or any employee or
representative or Affiliate of the General Partner or any Partner, and that
projections and any other information, including, without limitation, financial
and descriptive information and documentation, that may have been in any manner
submitted to such Partner shall not constitute any representation or warranty of
any kind or nature, express or implied.





-  20  -

--------------------------------------------------------------------------------

 

 

 

(e)        Provision of Information.  Each Partner agrees to provide the
Partnership with any information and documentation reasonably requested by the
Partnership for the purpose of reducing any withholding on payments to the
Partnership or otherwise complying with the requirements of any tax laws to
which the Partnership is subject.

 

ARTICLE IV

 

CAPITAL CONTRIBUTIONS

 

Section 4.01.        Capital Contributions of the Partners.

 

(a)        Capital Contributions.  Each Partner has made a Capital Contribution
to the Partnership and, effective as of the Effective Date in connection with
the Merger Agreement, owns Partnership Units in the amount and designation set
forth for such Partner on Exhibit A, as

 

 

the same may be amended from time to time by the General Partner to the extent
necessary to reflect accurately sales, exchanges, conversions or other
Transfers, redemptions, Capital Contributions, the issuance of additional
Partnership Units, or similar events having an effect on a Partner’s ownership
of Partnership Units.  Except as provided by law or in Section 4.03, 10.04 or
13.02(d) hereof, the Partners shall have no obligation or right to make any
additional Capital Contributions or loans to the Partnership.

 

(b)        General Partnership Interest.  A number of Partnership Units held by
the General Partner equal to one percent (1%) of all outstanding OP Units shall
be deemed to be the General Partner Interest of the General Partner.  All other
Partnership Units held by the General Partner shall be deemed to be Limited
Partner Interests and shall be held by the General Partner in its capacity as a
Limited Partner in the Partnership.

 

Section 4.02.        Issuances of Additional Partnership Interests.

 

(a)        General.  The General Partner may cause the Partnership to issue
additional Partnership Interests, in the form of Partnership Units, for any
Partnership purpose, at any time or from time to time, to the Partners
(including the General Partner) or to other Persons, and to admit such Persons
as Additional Limited Partners, for such consideration and on such terms and
conditions as shall be established by the General Partner in its sole and
absolute discretion, all without the approval of any Limited Partners; provided,
that the General Partner shall not be authorized to cause the Partnership to
issue any additional Class A Special Units after the Effective Date without the
consent of the Class A Special Unit Holder listed on Exhibit A to this
Agreement.  Without limiting the foregoing, the General Partner is expressly
authorized to cause the Partnership to issue Partnership Units (i) upon the
conversion, redemption or exchange of any Debt, Partnership Units or other
securities issued by the Partnership, (ii) for less than fair market value, so
long as the General Partner concludes in good faith that such issuance is in the
best interest of the General Partner’s stockholders and the Partnership and
(iii) in connection with any merger of any other Person into the Partnership or





-  21  -

--------------------------------------------------------------------------------

 

 

any Subsidiary of the Partnership if the applicable merger agreement provides
that Persons are to receive Partnership Units in exchange for their interests in
the Person merging into the Partnership or any Subsidiary of the
Partnership.  Subject to Delaware law, any additional Partnership Interests may
be issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative, participating, optional or
other special rights, powers and duties as shall be determined by the General
Partner, in its sole and absolute discretion without the approval of any Limited
Partner, and set forth in a written document thereafter attached to and made an
exhibit to this Agreement (each, a “Partnership Unit Designation”).  Without
limiting the generality of the foregoing, the General Partner shall have
authority to specify (a) the allocations of items of Partnership income, gain,
loss, deduction and credit to each such class or series of Partnership
Interests; (b) the right of each such class or series of Partnership Interests
to share in Partnership distributions; (c) the rights of each such class or
series of Partnership Interests upon dissolution and liquidation of the
Partnership; (d) the voting rights, if any, of each such class or series of
Partnership Interests; and (e) the conversion, redemption or exchange rights
applicable to each such class or series of Partnership Interests.  Nothing in
this Agreement shall prohibit the General Partner from issuing Partnership Units
for less than fair market value if the General Partner concludes in good faith
that such issuance is in the best interest of the Partnership and the General
Partner’s stockholders.  Upon the issuance of any additional Partnership
Interest, the General Partner shall amend Exhibit A as appropriate to reflect
such issuance.

 

(b)        Issuances to the General Partner.  No additional Partnership Units
shall be issued to the General Partner unless (i) the additional Partnership
Units are issued to all Partners in proportion to their respective Percentage
Interests with respect to the class of Partnership Units so issued, (ii) (a) the
additional Partnership Units are (x) OP Units issued in connection with an
issuance of REIT Shares or (y) Partnership Units (other than OP Units) issued in
connection with an issuance of Preferred Shares, Junior Shares, New Securities
or other interests in the General Partner (other than REIT Shares), which
Preferred Shares, Junior Shares, New Securities or other interests have
designations, preferences and other rights, terms and provisions that are
substantially the same as the designations, preferences and other rights, terms
and provisions of the additional Partnership Units issued to the General Partner
and (b) the General Partner directly or indirectly contributes or otherwise
causes to be transferred to the Partnership the cash proceeds or other
consideration, if any, received in connection with the issuance of such REIT
Shares, Preferred Shares, Junior Shares, New Securities or other interests in
the General Partner or (iii) the additional Partnership Units are issued upon
the conversion, redemption or exchange of Debt, Partnership Units or other
securities issued by the Partnership.  In the event that the Partnership issues
additional Partnership Units pursuant to this Section 4.02(b), the General
Partner shall make such revisions to this Agreement (including but not limited
to the revisions described in Sections 6.02(b) and 8.06) as it determines are
necessary to reflect the issuance of such additional Partnership Interests.

 

(c)        No Preemptive Rights.  No Person, including, without limitation, any
Partner or Assignee, shall have any preemptive, preferential, participation or
similar right or rights to subscribe for or acquire any Partnership Interest.





-  22  -

--------------------------------------------------------------------------------

 

 

 

Section 4.03.        Additional Funds and Capital Contributions.

 

(a)        General.  The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition or development of additional Properties, for the redemption
of Partnership Units or for such other purposes as the General Partner may
determine in its sole and absolute discretion.  Additional Funds may be obtained
by the Partnership, at the election of the General Partner, in any manner
provided in, and in accordance with, the terms of this Section 4.03 without the
approval of any Limited Partners.

 

(b)        Additional Capital Contributions.  The General Partner, on behalf of
the Partnership, may obtain any Additional Funds by accepting Capital
Contributions from any Partners or other Persons.  In connection with any such
Capital Contribution (of cash or property), the General Partner is hereby
authorized to cause the Partnership from time to time to issue additional
Partnership Units (as set forth in Section 4.02 above) in consideration therefor
and the Percentage Interests of the General Partner and the Limited Partners
shall be adjusted to reflect the issuance of such additional Partnership Units.

 

(c)        Loans by Third Parties.  The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by causing the Partnership to incur
Debt to any Person upon such terms as the General Partner determines
appropriate, including making such Debt convertible, redeemable or exchangeable
for Partnership Units; provided,  however,  that the Partnership shall not incur
any such Debt if any Partner would be personally liable for the repayment of
such Debt (unless such Partner otherwise agrees).

 

(d)        General Partner Loans.  The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by causing the Partnership to incur
Debt with the General Partner (a “General Partner Loan”), if (i) such Debt is,
to the extent permitted by law, on substantially the same terms and conditions
(including interest rate, repayment schedule, and conversion, redemption,
repurchase and exchange rights) as Funding Debt incurred by the General Partner,
the net proceeds of which are loaned to the Partnership to provide such
Additional Funds or (ii) such Debt is on terms and conditions no less favorable
to the Partnership than would be available to the Partnership from any third
party; provided,  however,  that the Partnership shall not incur any such Debt
if (a) a breach, violation or default of such Debt would be deemed to occur by
virtue of the Transfer by any Limited Partner of any Partnership Interest or
(b) such Debt is recourse to any Partner (unless the Partner otherwise agrees).

 

(e)        Issuance of Securities by the General Partner.  The General Partner
shall not issue any additional REIT Shares, Preferred Shares, Junior Shares or
New Securities unless the General Partner contributes directly or indirectly the
cash proceeds or other consideration, if any, received from the issuance of such
additional REIT Shares, Preferred Shares, Junior Shares or New Securities, as
the case may be, and from the exercise of the rights contained in any such
additional New Securities, to the Partnership in exchange for (x) in the case of
an issuance of REIT Shares, Partnership Units or (y) in the case of an issuance
of Preferred Shares, Junior Shares or New Securities, Partnership Units with
designations,





-  23  -

--------------------------------------------------------------------------------

 

 

preferences and other rights, terms and provisions that are substantially the
same as the designations, preferences and other rights, terms and provisions of
such Preferred Shares, Junior Shares or New Securities; provided,  however,
 that notwithstanding the foregoing, the General Partner may issue REIT Shares,
Preferred Shares, Junior Shares or New Securities (a) pursuant to Section 4.04
or 8.06(b) hereof, (b) pursuant to a dividend or distribution (including any
stock split) wholly or partly of REIT Shares, Preferred Shares, Junior Shares or
New Securities to all of the holders of REIT Shares, Preferred Shares, Junior
Shares or New Securities, as the case may be, (c) upon a conversion, redemption
or exchange of Preferred Shares, (d) upon a conversion of Junior Shares into
REIT Shares, (e) upon a conversion, redemption, exchange or exercise of New
Securities or, (f) pursuant to share grants or awards made pursuant to any
Equity Incentive Plan of the General Partner.  In the event of any issuance of
additional REIT Shares, Preferred Shares, Junior Shares or New Securities by the
General Partner, and the direct or indirect contribution to the Partnership, by
the General Partner, of the cash proceeds or other consideration received from
such issuance, if any, the Partnership shall pay the General Partner’s expenses
associated with such issuance, including any underwriting discounts or
commissions (it being understood that if the proceeds actually received by the
General Partner are less than the gross proceeds of such issuance as a result of
any underwriter’s discount or other expenses paid or incurred by the General
Partner in connection with such issuance, then the General Partner shall be
deemed to have made a Capital Contribution to the Partnership in the amount of
the gross proceeds of such issuance and the Partnership shall be deemed
simultaneously to have reimbursed the General Partner pursuant to
Section 7.04(b) for the amount of such underwriter’s discount or other
expenses).  Nothing in this Agreement shall prohibit the General Partner
from issuing Partnership Units for less than fair market value if the General
Partner concludes in good faith that such issuance is in the best interest of
the Partnership and the General Partner’s stockholders.

 

Section 4.04.        Equity Incentive Plan.

 

(a)        Options Granted to General Partner Employees and Independent
Directors.  If at any time or from time to time, in connection with an Equity
Incentive Plan, a stock option granted to a General Partner Employee or
Independent Director is duly exercised:

 

(i)        the General Partner shall, as soon as practicable after such
exercise, make or cause to be made directly or indirectly a Capital Contribution
to the Partnership in an amount equal to the exercise price paid to the General
Partner by such exercising party in connection with the exercise of such stock
option.

 

(ii)        Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 4.04(a)(i) hereof, the General Partner shall be deemed to
have contributed directly or indirectly to the Partnership, as a Capital
Contribution, in consideration of an additional Limited Partner Interest
(expressed in and as additional Partnership Units), an amount equal to the Value
of a REIT Share as of the date of exercise multiplied by the number of REIT
Shares then being issued in connection with the exercise of such stock option.





-  24  -

--------------------------------------------------------------------------------

 

 

 

(iii)        An equitable Percentage Interest adjustment shall be made in which
the General Partner shall be treated as having made a cash contribution equal to
the amount described in Section 4.04(a)(ii) hereof.

 

(b)        Special Valuation Rule.  For purposes of this Section 4.04, in
determining the Value of a REIT Share, only the trading date immediately
preceding the exercise of the relevant stock option under the Equity Incentive
Plan shall be considered.

 

(c)        Future Equity Incentive Plans.  Nothing in this Agreement shall be
construed or applied to preclude or restrain the General Partner from adopting,
modifying or terminating any Equity Incentive Plan, for the benefit of
employees, directors or other business associates of the General Partner, the
Partnership or any of their Affiliates.  The Limited Partners acknowledge and
agree that, in the event that any such plan is adopted, modified or terminated
by the General Partner, amendments to this Section 4.04 may become necessary or
advisable and that any approval or consent of the Limited Partners required
pursuant to the terms of this Agreement in order to effect any such amendments
requested by the General Partner shall not be unreasonably withheld or delayed.

 

Section 4.05.        Initial Issuance of Class A Special Unit.  Concurrently
with the execution of this Agreement and pursuant to and in accordance with the
Merger Agreement, the General Partner is causing the Partnership to effect the
issuance of the Class A Special Unit to the Manager.  There was no obligation to
contribute any capital in connection with the issuance of the Class A Special
Unit to the Manager.

 

Section 4.06.        No Interest; No Return.  No Partner shall be entitled to
interest on its Capital Contribution or on such Partner’s Capital
Account.  Except as provided herein or by law, no Partner shall have any right
to demand or receive the return of its Capital Contribution from the
Partnership.

 

Section 4.07.        Other Contribution Provisions.  In the event that any
Partner is admitted to the Partnership and is given a Capital Account in
exchange for services rendered to the Partnership, unless otherwise determined
by the General Partner in its sole and absolute discretion, such transaction
shall be treated by the Partnership and the affected Partner as if the
Partnership had compensated such partner in cash and such Partner had
contributed the cash to the capital of the Partnership.  In addition, with the
consent of the General Partner, one or more Limited Partners may enter into
contribution agreements with the Partnership which have the effect of providing
a guarantee of certain obligations of the Partnership.

 

Section 4.08.        Not Publicly Traded.  The General Partner, on behalf of the
Partnership, shall use its best efforts not to take any action which would
result in the Partnership being a “publicly traded partnership” under and as
such term is defined in Code Section 7704(b), and by reason thereof, taxable as
a corporation.





-  25  -

--------------------------------------------------------------------------------

 

 

 

Section 4.09.        No Third Party Beneficiary.  No creditor or other third
party having dealings with the Partnership shall have the right to enforce the
right or obligation of any Partner to make Capital Contributions or loans or to
pursue any other right or remedy hereunder or at law or in equity, it being
understood and agreed that the provisions of this Agreement shall be solely for
the benefit of, and may be enforced solely by, the parties hereto and their
respective successors and assigns.  None of the rights or obligations of the
Partners herein set forth to make Capital Contributions or loans to the
Partnership shall be deemed an asset of the Partnership for any purpose by any
creditor or other third party, nor may such rights or obligations be sold,
transferred or assigned by the Partnership or pledged or encumbered by the
Partnership to secure any debt or other obligation of the Partnership or of any
of the Partners.  In addition, it is the intent of the parties hereto that no
distribution to any Limited Partner shall be deemed a return of money or other
property in violation of the Act.  However, if any court of competent
jurisdiction holds that, notwithstanding the provisions of this Agreement, any
Limited Partner is obligated to return such money or property, such obligation
shall be the obligation of such Limited Partner and not of the General
Partner.  Without limiting the generality of the foregoing, a deficit Capital
Account of a Partner shall not be deemed to be a liability of such Partner nor
an asset or property of the Partnership.

 

ARTICLE V

 

DISTRIBUTIONS

 

Section 5.01.        Requirement and Characterization of Distributions.  Subject
to the distributions to be made to the Class A Special Unit Holder in accordance
with Section 5.02 and subject to the terms of any Partnership Unit Designation,
the General Partner may cause the Partnership to distribute at least quarterly
all, or such portion as the General Partner may in its sole and absolute
discretion determine, of Available Cash generated by the Partnership during such
quarter to the Holders of Partnership Units on such Partnership Record Date with
respect to such quarter:  (1) first, with respect to any Partnership Interests
that are entitled to any preference in distribution, in accordance with the
rights of such class(es) of Partnership Interests (and, within such class(es),
pro rata in proportion to the respective Percentage Interests on such
Partnership Record Date) and (2) second, with respect to any Partnership
Interests that are not entitled to any preference in distribution, in accordance
with the rights of such class of Partnership Interests (and, within such class,
pro rata in proportion to the respective Percentage Interests on such
Partnership Record Date).  At the election of the General Partner, distributions
payable with respect to any Partnership Units that were not outstanding during
the entire quarterly period in respect of which any distribution is made may be
prorated based on the portion of the period that such Partnership Units were
outstanding.

 

The General Partner in its sole and absolute discretion may distribute to the
Holders Available Cash on a more frequent basis and provide for an appropriate
Partnership Record Date.  Notwithstanding anything herein to the contrary, the
General Partner shall make such reasonable efforts, as determined by it in its
sole and absolute discretion and consistent with the General Partner’s
qualification as a REIT, to cause the Partnership to distribute sufficient
amounts to





-  26  -

--------------------------------------------------------------------------------

 

 

enable the General Partner to pay stockholder dividends that will (a) satisfy
the requirements for its qualification as a REIT under the Code and Regulations
(the “REIT Requirements”) and (b) except to the extent otherwise determined by
the General Partner, in its sole and absolute discretion, avoid any federal
income or excise tax liability of the General Partner.

 

Section 5.02.        Class A Special Unit Distributions.  The General Partner
shall cause the Partnership to make distributions (an “Incentive Distribution”)
to the Class A Special Unit Holder in respect of such holder’s Class A Special
Unit distributed quarterly in arrears in an amount not less than zero equal to
the difference between (i) the product of (A) 15% and (B) the difference between
(x) Core Earnings of the Partnership, on a rolling four-quarter basis and before
the Incentive Distribution for the current quarter, and (y) the product of
(1) the weighted average of the issue price per REIT Share of the General
Partner or OP Units in the Partnership (without double counting) in all of their
offerings multiplied by the weighted average number of REIT Shares outstanding
(including any restricted shares of common stock and any other shares of common
stock underlying awards granted under the Equity Incentive Plan) and OP Units
(without double counting) in such quarter and (2) 8%, and (ii) the sum of any
Incentive Distribution paid to the Class A Special Unit Holder with respect to
the first three calendar quarters of such previous four quarters; provided,
 however, that no Incentive Distribution is payable with respect to any calendar
quarter unless Core Earnings is greater than zero for the most recently
completed 12 calendar quarters, or the number of completed calendar quarters
since the Effective Date, whichever is less.  For purposes of calculating the
Incentive Distribution prior to the completion of a 12-month period following
the Effective Date, Core Earnings will be calculated on an annualized
basis.  Core Earnings for the initial quarter will be calculated from the
Effective Date on an annualized basis.  In addition, for purposes of the
calculating the Incentive Distribution, the Effective Date Issued Stock and
Units (as defined below) shall be deemed to be issued at the per share price
equal to (i) the sum of (A) the weighted average of the issue price per share of
Sutherland common stock or Sutherland Operating Partnership units (without
double counting) issued prior to the Effective Date multiplied by the number of
shares of Sutherland common stock outstanding and Sutherland Operating
Partnership units (without double counting) issued prior to the Effective Date
plus (B) the amount by which the net book value of the General Partner as of the
Effective Date (after giving effect to the closing of the Merger Agreement)
exceeds the amount of the net book value of Sutherland immediately preceding the
Effective Date, divided by (ii) all of the REIT Shares of the General Partner
and OP Units issued and outstanding as of Effective Date (including the
Effective Date Issued Stock and Units).  “Effective Date Issued Stock and Units”
means the REIT Shares of the General Partner and OP Units issued on the
Effective Date in connection with the Merger Agreement.  The Incentive
Distribution is payable 50% in cash and 50% in either REIT Shares of the General
Partner or OP Units, as determined by the General Partner in its discretion,
within five business days after delivery to the General Partner of the written
statement from the Class A Special Unit Holder setting forth the computation of
the Incentive Distribution for such quarter.  The price of the REIT Shares of
the General Partner for purposes of determining the number of shares payable as
part of the Incentive Distribution will be (i) if the shares are Publicly
Traded, the closing price of such shares on the last trading day prior to the
approval by Board of Directors of the Incentive Distribution or (ii) if the
shares are not Publicly Traded, then the price per share as so determined in
good faith by a majority of Board of Directors, including a majority of the
Independent Directors.  The Class A Special Unit Holder





-  27  -

--------------------------------------------------------------------------------

 

 

may not sell or otherwise dispose of any portion of the Incentive Distribution
issued to it in REIT Shares of the General Partner or OP Units until after the
three-year anniversary of the Effective Date.

 

Section 5.03.        Interests in Property Not Held Through the Partnership.  To
the extent amounts distributed by the Partnership are attributable to amounts
received from a property in which the General Partner or any Affiliate of the
General Partner holds a direct or indirect interest (other than through the
Partnership) (an “Outside Interest”), (i) such amounts distributed to the
General Partner will be reduced so as to take into account amounts received
pursuant to the Outside Interest and (ii) the amounts distributed to the Limited
Partners will be increased to the extent necessary so that the overall effect of
the distribution is to distribute what would have been distributed had such
Outside Interest been held through the Partnership (treating any distribution
made in respect of the Outside Interest as if such distribution had been
received by the General Partner).

 

Section 5.04.        Distributions In-Kind.  No right is given to any Partner to
demand and receive property other than cash as provided in this Agreement.  The
General Partner may determine, in its sole and absolute discretion, to make a
distribution in-kind of Partnership assets to the Holders, and such assets shall
be distributed in such a fashion as to ensure that the fair market value is
distributed and allocated in accordance with Articles V, VI and X hereof.

 

Section 5.05.        Amounts Withheld.  All amounts withheld pursuant to the
Code or any provisions of any state or local tax law and Section 10.04 hereof
with respect to any allocation, payment or distribution to any Holder shall be
treated as amounts paid or distributed to such Holder pursuant to Section 5.01
hereof for all purposes under this Agreement.

 

Section 5.06.        Distributions Upon Liquidation.  Notwithstanding the other
provisions of this Article V, net proceeds from a Terminating Capital
Transaction, and any other cash received or reductions in reserves made after
commencement of the liquidation of the Partnership, shall be distributed to the
Holders in accordance with Section 13.02 hereof.

 

Section 5.07.        Distributions to Reflect Issuance of Additional Partnership
Units.  In the event that the Partnership issues additional Partnership Units
pursuant to the provisions of Article IV hereof, subject to Section 7.03(d), the
General Partner may make such revisions to this Article V as it determines are
necessary or desirable to reflect the issuance of such additional Partnership
Units, including, without limitation, making preferential distributions to
certain classes of Partnership Units.

 

Section 5.08.        Restricted Distributions.  Notwithstanding any provision to
the contrary contained in this Agreement, neither the Partnership nor the
General Partner, on behalf of the Partnership, shall make a distribution to any
Holder on account of its





-  28  -

--------------------------------------------------------------------------------

 

 

Partnership Interest or interest in Partnership Units if such distribution would
violate Section 17-607 of the Act or other applicable law.

 

ARTICLE VI

 

ALLOCATIONS

 

Section 6.01.        Timing and Amount of Allocations of Net Income and Net
Loss.  Net Income and Net Loss of the Partnership shall be determined and
allocated with respect to each Partnership Year of the Partnership as of the end
of each such year.  Except as otherwise provided in this Article VI, and subject
to Section 11.06(c) hereof, an allocation to a Holder of a share of Net Income
or Net Loss shall be treated as an allocation of the same share of each item of
income, gain, loss or deduction that is taken into account in computing Net
Income or Net Loss.

 

Section 6.02.        General Allocations.

 

(a)        Allocations of Net Income and Net Loss.

 

(i)        Net Income.  Except as otherwise provided herein, Net Income for any
Partnership Year or other applicable period shall be allocated in the following
order and priority:

 

(A)        First, to the General Partner until the cumulative Net Income
allocated to the General Partner pursuant to this subparagraph (i)(A) equals the
cumulative Net Loss allocated to the General Partner pursuant to
subparagraph (ii)(E) below;

 

(B)        Second, to the holders of any Partnership Interests that are entitled
to any preference in distribution upon liquidation until the cumulative Net
Income allocated under this subparagraph (i)(B) equals the cumulative Net Loss
allocated to such Partners under subparagraph (ii)(D);

 

(C)        Third, to the holders of any Partnership Units that are entitled to
any preference in distribution in accordance with the rights of any other class
of Partnership Units until each such Partnership Unit has been allocated, on a
cumulative basis pursuant to this subparagraph (i)(C), Net Income equal to the
amount of distributions received which are attributable to the preference of
such class of Partnership Unit (and, within such class, pro rata in proportion
to the respective Percentage Interests as of the last day of the period for
which such allocation is made); and

 

(D)        Fourth, to the Class A Special Unit Holder, until the Class A Special
Unit Holder has received an amount equal to the sum of the distributions
received or to be received pursuant to Section 5.02;

 

(E)        Thereafter, with respect to Partnership Units that are not entitled
to any preference in distribution or with respect to which distributions are not
limited to





-  29  -

--------------------------------------------------------------------------------

 

 

any preference in distribution, pro rata to each such class in accordance with
the terms of such class (and, within such class, pro rata in proportion to the
respective Percentage Interests as of the last day of the period for which such
allocation is being made).

 

(ii)        Net Loss.  Except as otherwise provided herein, Net Loss for any
Partnership Year or other applicable period shall be allocated in the following
order and priority:

 

(A)        First, to each holder of Partnership Units in proportion to and to
the extent of the amount by which the cumulative Net Income allocated to such
Partner pursuant to subparagraph (i)(E) above exceeds, on a cumulative basis,
the sum of (a) distributions with respect to such Partnership Units pursuant to
clause (2) of Section 5.01 and (b) Net Loss allocated to such Partner pursuant
to this subparagraph (ii)(A);

 

(B)        Second, in proportion to and to the extent of the amount by which the
cumulative Net Income allocated to such Class A Special Unit Holder pursuant to
subparagraph (i)(D) exceeds the sum of (1) distributions with respect to the
Class A Special Unit pursuant to Section 5.02 and (2) Net Loss allocated to such
Class A Special Unit Holder pursuant to this subparagraph (ii)(B);

 

(C)        Third, with respect to classes of Partnership Units that are not
entitled to any preference in distribution or with respect to which
distributions are not limited to any preference in distribution, pro rata to
each such class in accordance with the terms of such class (and within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period for which such allocation is being made); provided,  that
Net Loss shall not be allocated to any Partner pursuant to this
subparagraph (ii)(C) to the extent that such allocation would cause such Partner
to have an Adjusted Capital Account Deficit (or increase any existing Adjusted
Capital Account Deficit) (determined in each case (1) with respect to a Partner
who also holds classes of Partnership Units that are entitled to any preferences
in distribution upon liquidation, by subtracting from such Partners’ Adjusted
Capital Account the amount of such preferred distribution to be made upon
liquidation and (2) by not including in the Partners’ Adjusted Capital Accounts
any amount that a Partner is obligated to contribute to the Partnership with
respect to any deficit in its Capital Account pursuant to Section 13.02(d)) at
the end of such Partnership Year or other applicable period; and

 

(D)        Fourth, with respect to classes of Partnership Units that are
entitled to any preference in distribution upon liquidation, in reverse order of
the priorities of each such class (and within each such class, pro rata in
proportion to their respective Percentage Interests as of the last day of the
period for which such allocation is being made); provided,  that Net Loss shall
not be allocated to any Partner pursuant to this subparagraph (ii)(D) to the
extent that such allocation would cause such Partner to have an Adjusted Capital
Account Deficit (or increase any existing Adjusted Capital Account Deficit)
(determined in each case by not including in the Partners’ Adjusted Capital
Accounts any amount that a Partner is obligated to contribute to the Partnership
with respect to any deficit in its Capital Account pursuant to Section 13.02(d))
at the end of such Partnership Year or other applicable period;

 

(E)        Thereafter, to the General Partner.





-  30  -

--------------------------------------------------------------------------------

 

 

 

(b)        Allocations to Reflect Issuance of Additional Partnership Units.  In
the event that the Partnership issues additional Partnership Units pursuant to
the provisions of Article IV hereof, the General Partner may make such revisions
to this Section 6.02 as it determines are necessary or desirable to reflect the
terms of the issuance of such additional Partnership Units.

 

Section 6.03.        Additional Allocation Provisions.  Notwithstanding the
foregoing provisions of this Article VI:

 

(a)        Regulatory Allocations.

 

(i)        Minimum Gain Chargeback.  Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding the provisions of Section 6.02 hereof, or
any other provision of this Article VI, if there is a net decrease in
Partnership Minimum Gain during any Partnership Year, each Holder shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Holder’s share of the
net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g).  Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Holder
pursuant thereto.  The items to be allocated shall be determined in accordance
with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2).  This
Section 6.03(a)(i) is intended to qualify as a “minimum gain chargeback” within
the meaning of Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

(ii)        Partner Minimum Gain Chargeback.  Except as otherwise provided in
Regulations Section 1.704-2(i)(4) or in Section 6.03(a)(i) hereof, if there is a
net decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Partnership Year, each Holder who has a share of the Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Holder’s share of the net decrease in Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(4).  Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each General Partner, Limited Partner and other Holder pursuant
thereto.  The items to be so allocated shall be determined in accordance with
Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2).  This
Section 6.03(a)(ii) is intended to qualify as a “chargeback of partner
nonrecourse debt minimum gain” within the meaning of Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.

 

(iii)        Nonrecourse Deductions and Partner Nonrecourse Deductions.  Any
Nonrecourse Deductions for any Partnership Year shall be specially allocated to
the Holders of OP Units in accordance with their OP Units.  Any Partner
Nonrecourse Deductions for any Partnership Year shall be specially allocated to
the Holder(s) who bears the economic risk of loss with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable,
in accordance with Regulations Section 1.704-2(i).





-  31  -

--------------------------------------------------------------------------------

 

 

 

(iv)        Qualified Income Offset.  If any Holder unexpectedly receives an
adjustment, allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Partnership income and
gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible.  It is intended that this
Section 6.03(a)(iv) qualify and be construed as a “qualified income offset”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

(v)        Gross Income Allocation.  In the event that any Holder has an
Adjusted Capital Account Deficit at the end of any Partnership Year, each such
Holder shall be specially allocated items of Partnership income and gain in the
amount of such excess to eliminate such deficit as quickly as possible.

 

(vi)        Section 754 Adjustment.  To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their Partnership Units in
the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the
Holders to whom such distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(vii)        Curative Allocations.  The allocations set forth in
Sections 6.03(a)(i), (ii), (iii), (iv), (v), and (vi) hereof (the “Regulatory
Allocations”) are intended to comply with certain regulatory requirements,
including the requirements of Regulations Sections 1.704-1(b) and
1.704-2.  Notwithstanding the provisions of Section 6.01 hereof, the Regulatory
Allocations shall be taken into account in allocating other items of income,
gain, loss and deduction among the Holders of Partnership Units so that to the
extent possible without violating the requirements giving rise to the Regulatory
Allocations, the net amount of such allocations of other items and the
Regulatory Allocations to each Holder of a Partnership Unit shall be equal to
the net amount that would have been allocated to each such Holder if the
Regulatory Allocations had not occurred.

 

(b)        Gross Income Allocations in Year of Liquidation.  In the Fiscal Year
that the Partnership liquidates, if the aggregate amount of distributions the
Class A Special Unit Holder has received or will receive pursuant to
Section 5.01 exceeds the sum of (i) the aggregate amount of Net Income allocated
to the Class A Special Unit Holder pursuant to Section 6.02(a)(i)(D) plus
(ii) any amount that will be allocated to the Class A Special Unit Holder
pursuant to Section 6.02(a)(i)(D) in such Fiscal Year less (iii) the aggregate
Net Loss previously allocated to the Class A Special Unit Holder pursuant to
Section 6.02(a)(ii)(B) or that will be allocated to the Class A Special Unit
Holder pursuant to Section 6.02(a)(ii)(B) in such Fiscal Year, the Class A
Special Unit Holder shall be specially allocated items of Partnership income and
gain in the amount necessary to eliminate such deficit.





-  32  -

--------------------------------------------------------------------------------

 

 

 

(c)        Allocation of Excess Nonrecourse Liabilities.  The Partnership shall
allocate “nonrecourse liabilities” (within the meaning of Regulations
Section 1.752-1(a)(2)) of the Partnership that are secured by multiple
Properties under any reasonable method chosen by the General Partner in
accordance with Regulations Section 1.752-3(a)(3) and (b).  The Partnership
shall allocate “excess nonrecourse liabilities” of the Partnership under any
method approved under Regulations Section 1.752-3(a)(3) as chosen by the General
Partner.

 

(d)        Allocations to Reflect Outside Interests.  Any income or loss to the
Partnership associated with an Outside Interest shall be specially allocated so
as to take into account amounts received by, and income or loss allocated to,
the General Partner or any Affiliate of the General Partner with respect to such
Outside Interest so that the overall effect is to allocate income or loss in the
same manner as would have occurred had such Outside Interest been held through
the Partnership (treating any allocation in respect of the Outside Interest as
if such allocation had been made to the General Partner).

 

Section 6.04.        Tax Allocations.

 

(a)        In General.  Except as otherwise provided in this Section 6.04, for
income tax purposes under the Code and the Regulations each Partnership item of
income, gain, loss and deduction (collectively, “Tax Items”) shall be allocated
among the Holders of Partnership Units in the same manner as its correlative
item of “book” income, gain, loss or deduction is allocated pursuant to
Sections 6.02 and 6.03 hereof.

 

(b)        Allocations Respecting Section 704(c) Revaluations.  Notwithstanding
Section 6.04(a) hereof, Tax Items with respect to Property that is contributed
to the Partnership with a Gross Asset Value that varies from its basis in the
hands of the contributing Partner immediately preceding the date of contribution
shall be allocated among the Holders of Partnership Units for income tax
purposes pursuant to Regulations promulgated under Code Section 704(c) so as to
take into account such variation.  The Partnership shall account for such
variation under any method approved under Code Section 704(c) and the applicable
Regulations as chosen by the General Partner.  In the event that the Gross Asset
Value of any partnership asset is adjusted pursuant to subsection (b) of the
definition of “Gross Asset Value” (provided in Article I hereof), subsequent
allocations of Tax Items with respect to such asset shall take account of the
variation, if any, between the adjusted basis of such asset and its Gross Asset
Value in the same manner as under Code Section 704(c) and the applicable
Regulations or under any method approved under Code Section 7.04(c) and the
applicable Regulations as chosen by the General Partner, including the
aggregation methods applicable to securities partnerships, to the extent
applicable and to the extent the General Partner decides to apply such methods.





-  33  -

--------------------------------------------------------------------------------

 

 

 

ARTICLE VII

 

MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.01.        Management.

 

(a)        Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership are and shall
be exclusively vested in the General Partner, and no Limited Partner shall have
any right to participate in or exercise control or management power over the
business and affairs of the Partnership.  The General Partner may not be removed
by the Limited Partners, except with the consent of the General Partner.  In
addition to the powers now or hereafter granted to a general partner of a
limited partnership under applicable law or that are granted to the General
Partner under any other provision of this Agreement, the General Partner,
subject to the other provisions hereof including Section 7.03, shall have full
power and authority to do all things deemed necessary or desirable by it to
conduct the business of the Partnership, to exercise all powers set forth in
Section 3.02 hereof and to effectuate the purposes set forth in Section 3.01
hereof, including, without limitation:

 

(i)        the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
or selling assets to permit the Partnership to make distributions to its
Partners in such amounts as will permit the General Partner (so long as the
General Partner desires to maintain or restore its qualification as a REIT) to
avoid the payment of any federal income tax (including, for this purpose, any
excise tax pursuant to Code Section 4981) and to make distributions to its
stockholders sufficient to permit the General Partner to maintain or restore
REIT qualification or otherwise to satisfy the REIT Requirements), the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness (including the securing
of same by deed to secure debt, mortgage, deed of trust or other lien or
encumbrance on the Partnership’s assets) and the incurring of any obligations
that it deems necessary for the conduct of the activities of the Partnership;

 

(ii)        the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership, the registration of any class of
securities of the Partnership under the Exchange Act and the listing of any debt
securities of the Partnership on any exchange;

 

(iii)        subject to Section 11.02 hereof, the acquisition, sale, lease,
transfer, exchange or other disposition of any, all or substantially all of the
assets of the Partnership (including, but not limited to, the exercise or grant
of any conversion, option, privilege or subscription right or any other right
available in connection with any assets at any time held by the Partnership) or
the merger, consolidation, reorganization or other combination of the
Partnership with or into another entity;

 

(iv)        the mortgage, pledge, encumbrance or hypothecation of any assets of
the Partnership, the use of the assets of the Partnership (including, without
limitation, cash on





-  34  -

--------------------------------------------------------------------------------

 

 

hand) for any purpose consistent with the terms of this Agreement and on any
terms that it sees fit, including, without limitation, the financing of the
operations and activities of the General Partner, the Partnership or any of the
Partnership’s Subsidiaries, the lending of funds to other Persons (including,
without limitation, the Partnership’s Subsidiaries) and the repayment of
obligations of the Partnership, its Subsidiaries and any other Person in which
the Partnership has an equity investment, and the making of capital
contributions to and equity investments in the Partnership’s Subsidiaries;

 

(v)        the use of the assets of the Partnership (including, without
limitation, cash on hand) for any purpose consistent with the terms of this
Agreement and on any terms it sees fit, including, without limitation, the
financing of the conduct of the operations of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries, the lending of funds to
other Persons (including, without limitation, the General Partner and its
Subsidiaries and the Partnership’s Subsidiaries) and the repayment of
obligations of the Partnership and its Subsidiaries and any other Person in
which the Partnership has an equity investment and the making of capital
contributions to its Subsidiaries;

 

(vi)       the management, operation, leasing, landscaping, repair, alteration,
demolition, replacement or improvement of any Property, including, without
limitation, any Contributed Property, or other asset of the Partnership or any
Subsidiary, whether pursuant to a Services Agreement or otherwise;

 

(vii)      the negotiation, execution and performance of any contracts, leases,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;

 

(viii)     the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement, the holding, management, investment and
reinvestment of cash and other assets of the Partnership and the collection and
receipt of revenues, rents and income of the Partnership;

 

(ix)       the maintenance of such insurance for the benefit of the Partnership
and the Partners as the General Partner deems necessary or appropriate,
including, without limitation, (i) casualty, liability and other insurance on
the Properties and (ii) liability insurance for the Indemnitees hereunder;

 

(x)        the formation of, or acquisition of an interest in, and the
contribution of property to, any further limited or general partnerships,
limited liability companies, joint ventures or other relationships that the
General Partner deems desirable (including, without limitation, the acquisition
of interests in, and the contributions of property to, any Subsidiary and any
other Person in which it has an equity investment from time to time); provided,
 however,  that as long as the General Partner has determined to continue to
qualify as a REIT, the General Partner may not engage in any such formation,
acquisition or contribution





-  35  -

--------------------------------------------------------------------------------

 

 

that would cause it to fail to qualify as a REIT within the meaning of Code
Section 856(a) (so long as the General Partner desires to maintain its
qualification as a REIT);

 

(xi)        the filing of applications, communicating and otherwise dealing with
any and all governmental agencies having jurisdiction over, or in any way
affecting, the Partnership’s assets or any other aspect of the Partnership
business;

 

(xii)       the control of any matters affecting the rights and obligations of
the Partnership, including the settlement, compromise, submission to arbitration
or any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

 

(xiii)      the undertaking of any action in connection with the Partnership’s
direct or indirect investment in any Subsidiary or any other Person (including,
without limitation, the contribution or loan of funds by the Partnership to such
Persons);

 

(xiv)       except as otherwise specifically set forth in this Agreement, the
determination of the fair market value of any Partnership property distributed
in-kind using such reasonable method of valuation as it may adopt; provided,
 that such methods are otherwise consistent with the requirements of this
Agreement;

 

(xv)       the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;

 

(xvi)      the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power-of-attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;

 

(xvii)     the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;

 

(xviii)     the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of any Person in which the Partnership does not have
an interest, pursuant to contractual or other arrangements with such Person;

 

(xix)      the making, execution and delivery of any and all deeds, leases,
notes, deeds to secure Debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement;





-  36  -

--------------------------------------------------------------------------------

 

 

 

(xx)       the issuance of additional Partnership Units, as appropriate and in
the General Partner’s sole and absolute discretion, in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article IV hereof;

 

(xxi)      the selection and dismissal of employees (including, without
limitation, employees having titles or offices such as president, vice
president, secretary and treasurer), and agents, outside attorneys, accountants,
consultants and contractors of the Partnership or the General Partner, the
determination of their compensation and other terms of employment or hiring and
the delegation to any such employees the authority to conduct the business of
the Partnership in accordance with the terms of this Agreement;

 

(xxii)     the distribution of cash to acquire Partnership Units held by a
Limited Partner in connection with a Limited Partner’s exercise of its
Redemption right under Section 8.06 hereof;

 

(xxiii)    the amendment and restatement of Exhibit A hereto to reflect
accurately at all times the Capital Contributions and Percentage Interests of
the Partners as the same are adjusted from time to time to the extent necessary
to reflect redemptions, Capital Contributions, the issuance of Partnership
Units, the admission of any Additional Limited Partner or any Substituted
Limited Partner or otherwise, which amendment and restatement, notwithstanding
anything in this Agreement to the contrary, shall not be deemed an amendment to
this Agreement, as long as the matter or event being reflected in Exhibit A
hereto otherwise is authorized by this Agreement;

 

(xxiv)    the determination regarding whether a payment to a Partner who
exercises its Redemption Right under Section 8.06 that is assumed by the General
Partner will be paid in the form of the Cash Amount or the REIT Shares Amount,
except as such determination may be limited by Section 8.06;

 

(xxv)     the collection and receipt of revenues and income of the Partnership;

 

(xxvi)    the registration of any class of securities of the Partnership under
the Securities Act or the Exchange Act, and the listing of any debt securities
of the Partnership on any exchange;

 

(xxvii)   an election to dissolve the Partnership pursuant to
Section 13.01(b) hereof; and

 

(xxviii)  the taking of any action necessary or appropriate to enable the
General Partner to qualify as a REIT (so long as the General Partner desires to
maintain its qualification as a REIT).

 

(b)        Each of the Limited Partners agrees that, except as provided in
Section 7.03 hereof, the General Partner is authorized to execute, deliver and
perform the above-mentioned agreements and transactions on behalf of the
Partnership without any further act,





-  37  -

--------------------------------------------------------------------------------

 

 

approval or vote of the Partners, notwithstanding any other provision of this
Agreement, the Act or any applicable law, rule or regulation.

 

(c)        At all times from and after the Effective Date, the General Partner
may cause the Partnership to establish and maintain working capital and other
reserves in such amounts as the General Partner, in its sole and absolute
discretion, deems appropriate and reasonable from time to time.

 

(d)        In exercising its authority under this Agreement, the General Partner
may, but shall be under no obligation to, take into account the tax consequences
to any Partner (including the General Partner) of any action taken (or not
taken) by it.  Except as may be provided in a separate written agreement between
the Partnership and the Limited Partners, the General Partner and the
Partnership shall not have liability to a Limited Partner under any
circumstances as a result of an income tax liability incurred by such Limited
Partner as a result of an action (or inaction) by the General Partner pursuant
to its authority under this Agreement provided,  that the General Partner has
acted in good faith and pursuant to its authority under this Agreement.

 

Section 7.02.        Certificate of Limited Partnership.  To the extent that
such action is determined by the General Partner to be reasonable and necessary
or appropriate, the General Partner shall file amendments to and restatements of
the Certificate and do all the things to maintain the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and each other state, the
District of Columbia or any other jurisdiction, in which the Partnership may
elect to do business or own property.  Except as otherwise required under the
Act, the General Partner shall not be required, before or after filing, to
deliver or mail a copy of the Certificate or any amendment thereto to any
Limited Partner.  The General Partner shall use all reasonable efforts to cause
to be filed such other certificates or documents as may be reasonable and
necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners have limited liability to the extent provided by applicable law) in the
State of Delaware and any other state, or the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own property.

 

Section 7.03.        Restrictions on General Partner’s Authority.

 

(a)        The General Partner may not take any action in contravention of an
express prohibition or limitation of this Agreement without the written consent
of a Majority in Interest of the Outside Limited Partners and may not perform
any act that would subject a Limited Partner to liability as a general partner
in any jurisdiction or any other liability except as provided herein or under
the Act.

 

(b)        The General Partner shall not, without the written consent of a
Majority in Interest of the Limited Partners, terminate this Agreement.





-  38  -

--------------------------------------------------------------------------------

 

 

 

(c)        The General Partner shall have the exclusive power, without the prior
consent of the Limited Partners, to amend this Agreement, including, without
limitation, as may be required to facilitate or implement any of the following
purposes:

 

(i)        to add to the obligations of the General Partner or surrender any
right or power granted to the General Partner or any Affiliate of the General
Partner for the benefit of the Limited Partners;

 

(ii)        to reflect the admission, substitution or withdrawal of Partners or
the termination of the Partnership in accordance with this Agreement, and to
amend Exhibit A in connection with such admission, substitution or withdrawal;

 

(iii)        to reflect a change that is of an inconsequential nature or does
not adversely affect the Limited Partners in any material respect, or to cure
any ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;

 

(iv)        to satisfy any requirements, conditions or guidelines contained in
any order, directive, opinion, ruling or regulation of a federal or state agency
or contained in federal or state law;

 

(v)        to set forth in this Agreement the designations, rights, powers,
duties and preferences of the holders of any additional Partnership Units issued
pursuant to this Agreement;

 

(vi)        (a) to reflect such changes as are reasonably necessary for the
General Partner to maintain or restore its qualification as a REIT or to satisfy
the REIT Requirements; or (b) to reflect the Transfer of all or any part of a
Partnership Interest among the General Partner and any Qualified REIT
Subsidiary;

 

(vii)        to modify either or both the manner in which items of Net Income or
Net Loss are allocated pursuant to Article VI or the manner in which Capital
Accounts are adjusted, computed or maintained (but only to the extent set forth
in the definition of “Capital Account” or contemplated by the Code or the
Regulations);

 

(viii)        to issue additional Partnership Interests in accordance with
Section 4.02;

 

(ix)        (A) to the extent that the General Partner has elected that the
assets of the Partnership should not constitute “plan assets” for purposes of
ERISA to take such actions as may be necessary or appropriate to avoid the
assets of the Partnership being treated for any purpose of ERISA or Section 4975
of the Code as assets of any “employee benefit plan” as defined in and subject
to ERISA or of any plan or account subject to Section 4975 of the Code (or any
corresponding provisions of succeeding law) or (B) to avoid the Partnership’s
engaging in a prohibited transaction as defined in Section 406 of ERISA or
Section 4975(c) of the Code; and

 





-  39  -

--------------------------------------------------------------------------------

 

 

(x)        to reflect any other modification to this Agreement as is reasonably
necessary for the business or operations of the Partnership or the General
Partner.

 

The General Partner will provide notice to the Limited Partners whenever any
action under this Section 7.03(c) is taken.

 

(d)        No action may be taken by the General Partner, without the consent of
each Partner adversely affected thereby, if such action would (i) convert a
Limited Partner Interest in the Partnership into a General Partner Interest
(except as a result of the General Partner acquiring such Partnership Interest),
or (ii) modify the limited liability of a Limited Partner.

 

(e)        To the extent the assets of the Partnership constitute “plan assets”
for purposes of ERISA, the General Partner Parties shall, as applicable,
administer the Partnership subject to the requirements of ERISA.

 

Section 7.04.        Reimbursement of the General Partner.

 

(a)        Except as provided in this Section 7.04 and elsewhere in this
Agreement (including the provisions of Articles V and VI regarding
distributions, payments and allocations to which it may be entitled), the
General Partner shall not be compensated for its services as general partner of
the Partnership.

 

(b)        The Partnership shall be responsible for and shall pay all the
administrative and operating costs and expenses incurred by the Partnership in
acquiring and holding the General Partner’s assets, and the General Partner’s
administrative costs and expenses, and such expenses will be treated as expenses
of the Partnership.  Such expenses will include:

 

(i)        all expenses relating to the General Partner’s formation and
continuity of existence;

 

(ii)       all expenses relating to any offerings and registrations of
securities;

 

(iii)      all expenses associated with the General Partner’s preparation and
filing of any periodic reports under federal, state or local laws or
regulations;

 

(iv)      all expenses associated with the General Partner’s compliance with
applicable laws, rules and regulations; and

 

(v)       all other operating or administrative costs of the General Partner’s
incurred in the ordinary course of its business.

 

The General Partner is hereby authorized to pay compensation for accounting,
administrative, legal, technical, management and other services rendered to the
Partnership.  Except to the extent provided in this Agreement, the General
Partner and its Affiliates shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its





-  40  -

--------------------------------------------------------------------------------

 

 

sole and absolute discretion, for all expenses that the General Partner and its
Affiliates incur relating to the ownership and operation of, or for the benefit
of, the Partnership (including, without limitation, administrative expenses);
provided,  that the amount of any such reimbursement shall be reduced by any
interest earned by the General Partner with respect to bank accounts or other
instruments or accounts held by it on behalf of the Partnership.  The Partners
acknowledge that all such expenses of the General Partner are deemed to be for
the benefit of the Partnership.  Such reimbursement shall be in addition to any
reimbursement made as a result of indemnification pursuant to Section 7.07
hereof.  In the event that certain expenses are incurred for the benefit of the
Partnership and other entities (including the General Partner), such expenses
will be allocated to the Partnership and such other entities in such a manner as
the General Partner in its sole and absolute discretion deems fair and
reasonable.  All payments and reimbursements hereunder shall be characterized
for federal income tax purposes as expenses of the Partnership incurred on its
behalf, and not as expenses of the General Partner.

 

(c)        If the General Partner shall elect to purchase from its stockholders
REIT Shares for the purpose of delivering such REIT Shares to satisfy an
obligation under any dividend reinvestment program adopted by the General
Partner, any employee stock purchase plan adopted by the General Partner or any
similar obligation or arrangement undertaken by the General Partner in the
future or for the purpose of retiring such REIT Shares, the purchase price paid
by the General Partner for such REIT Shares and any other expenses incurred by
the General Partner in connection with such purchase shall be considered
expenses of the Partnership and shall be advanced to the General Partner or
reimbursed to the General Partner, subject to the condition that:  (1) if such
REIT Shares subsequently are sold by the General Partner, the General Partner
shall pay or cause to be paid to the Partnership any proceeds received by the
General Partner for such REIT Shares (which sales proceeds shall include the
amount of dividends reinvested under any dividend reinvestment or similar
program; provided,  that a transfer of REIT Shares for Partnership Units
pursuant to Section 8.06 would not be considered a sale for such purposes); and
(2) if such REIT Shares are not retransferred by the General Partner within
30 days after the purchase thereof, or the General Partner otherwise determines
not to retransfer such REIT Shares, the General Partner shall cause the
Partnership to redeem a number of Partnership Units held by the General Partner
equal to the number of such REIT Shares, as adjusted (x) pursuant to
Section 7.07 (in the event the General Partner acquires material assets, other
than on behalf of the Partnership) and (y) for stock dividends and
distributions, stock splits and subdivisions, reverse stock splits and
combinations, distributions of rights, warrants or options, and distributions of
evidences of indebtedness or assets relating to assets not received by the
General Partner pursuant to a pro rata distribution by the Partnership (in which
case such advancement or reimbursement of expenses shall be treated as having
been made as a distribution in redemption of such number of Partnership Units
held by the General Partner).

 

(d)        As set forth in Section 4.02, the General Partner shall be treated as
having made a Capital Contribution in the amount of all expenses that it incurs
relating to its offering of REIT Shares, Preferred Shares, Junior Shares or New
Securities.

 

(e)        If and to the extent any reimbursements to the General Partner
pursuant to this Section 7.04 constitute gross income of the General Partner (as
opposed to the repayment of advances made by the General Partner on behalf of
the Partnership), such amounts shall





-  41  -

--------------------------------------------------------------------------------

 

 

constitute guaranteed payments with respect to capital within the meaning of
Code Section 707(c), shall be treated consistently therewith by the Partnership
and all Partners, and shall not be treated as distributions for purposes of
computing the Partners’ Capital Accounts.

 

Section 7.05.        Outside Activities of the General Partner.  Without
limiting the other powers granted to the General Partner under this Agreement,
the General Partner and its officers, directors, employees, agents, trustees,
Affiliates and members shall be entitled to and may have business interests and
engage in business activities in addition to those relating to the Partnership,
including business interests and activities that are in direct or indirect
competition with the Partnership or that are enhanced by the activities of the
Partnership.  Neither the Partnership nor any Partner shall have any rights by
virtue of this Agreement in any business ventures of the General Partner.

 

Section 7.06.        Contracts with Affiliates.

 

(a)        The Partnership may lend or contribute funds or other assets to its
Subsidiaries or other Persons in which it has an equity investment, and such
Persons may borrow funds from the Partnership, on terms and conditions
established in the sole and absolute discretion of the General Partner.  The
foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person.

 

(b)        The Partnership may transfer assets to joint ventures, limited
liability companies, partnerships, corporations, business trusts or other
business entities in which it is or thereby becomes a participant upon such
terms and subject to such conditions consistent with this Agreement and
applicable law as the General Partner, in its sole and absolute discretion,
believes to be advisable.

 

(c)        Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property to
the Partnership, directly or indirectly, except pursuant to transactions that
are determined by the General Partner in good faith to be fair and reasonable.

 

(d)        The General Partner, in its sole and absolute discretion and without
the approval of the Limited Partners, may propose and adopt on behalf of the
Partnership employee benefit plans funded by the Partnership for the benefit of
employees of the General Partner, the Partnership, Subsidiaries of the
Partnership or any Affiliate of any of them in respect of services performed,
directly or indirectly, for the benefit of the Partnership or any of the
Partnership’s Subsidiaries.

 

(e)        The General Partner is expressly authorized to enter into, in the
name and on behalf of the Partnership, any Services Agreement with Affiliates of
any of the Partnership or the General Partner, on such terms as the General
Partner, in its sole and absolute discretion, believes are advisable.





-  42  -

--------------------------------------------------------------------------------

 

 

 

Section 7.07.        Indemnification.

 

(a)        To the fullest extent permitted by applicable law, the Partnership
shall indemnify each Indemnitee from and against any and all losses, claims,
damages, liabilities (whether joint or several), expenses (including, without
limitation, attorney’s fees and other legal fees and expenses), judgments,
fines, settlements and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
that relate to the operations of the Partnership (“Actions”) as set forth in
this Agreement in which such Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise; provided,  however,  that the Partnership
shall not indemnify an Indemnitee (1) for willful misconduct or a knowing
violation of the law, (2) for any transaction for which such Indemnitee received
an improper personal benefit in violation or breach of any provision of this
Agreement, or (3) in the case of any criminal proceeding, the Indemnitee had
reasonable cause to believe that the act or omission was unlawful.  Without
limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guaranty or otherwise, for any indebtedness of
the Partnership or any Subsidiary of the Partnership (including, without
limitation, any indebtedness which the Partnership or any Subsidiary of the
Partnership has assumed or taken subject to), and the General Partner is hereby
authorized and empowered, on behalf of the Partnership, to enter into one or
more indemnity agreements consistent with the provisions of this Section 7.07 in
favor of any Indemnitee having or potentially having liability for any such
indebtedness.  The termination of any proceeding by judgment, order or
settlement does not create a presumption that the Indemnitee did not meet the
requisite standard of conduct set forth in this Section 7.07(a).  The
termination of any proceeding by conviction of an Indemnitee or upon a plea of
nolo contendere or its equivalent by an Indemnitee, or an entry of an order of
probation against an Indemnitee prior to judgment, does not create a presumption
that such Indemnitee acted in a manner contrary to that specified in this
Section 7.07(a) with respect to the subject matter of such proceeding.  Any
indemnification pursuant to this Section 7.07 shall be made only out of the
assets of the Partnership and any insurance proceeds from the liability policy
covering the General Partner and any Indemnitees, and neither the General
Partner nor any Limited Partner shall have any obligation to contribute to the
capital of the Partnership or otherwise provide funds to enable the Partnership
to fund its obligations under this Section 7.07.

 

(b)        To the fullest extent permitted by law, expenses incurred by an
Indemnitee who is a party to a proceeding or otherwise subject to or the focus
of or is involved in any Action shall be paid or reimbursed by the Partnership
as incurred by the Indemnitee in advance of the final disposition of the Action
upon receipt by the Partnership of (1) a written affirmation by the Indemnitee
of the Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in this Section 7.07(b) has
been met and (2) a written undertaking by or on behalf of the Indemnitee to
repay the amount if it shall ultimately be determined that the standard of
conduct has not been met.

 

(c)        The indemnification provided by this Section 7.07 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity and shall inure to the benefit of the heirs, successors,
assigns and administrators of the Indemnitee unless otherwise





-  43  -

--------------------------------------------------------------------------------

 

 

provided in a written agreement with such Indemnitee or in the writing pursuant
to which such Indemnitee is indemnified.

 

(d)        The Partnership may, but shall not be obligated to, purchase and
maintain insurance, on behalf of any of the Indemnitees and such other Persons
as the General Partner shall determine, against any liability that may be
asserted against or expenses that may be incurred by such Person in connection
with the Partnership’s activities, regardless of whether the Partnership would
have the power to indemnify such Person against such liability under the
provisions of this Agreement.

 

(e)        Any liabilities which an Indemnitee incurs as a result of acting on
behalf of the Partnership or the General Partner (whether as a fiduciary or
otherwise) in connection with the operation, administration or maintenance of an
employee benefit plan or any related trust or funding mechanism (whether such
liabilities are in the form of excise taxes assessed by the IRS, penalties
assessed by the Department of Labor, restitutions to such a plan or trust or
other funding mechanism or to a participant or beneficiary of such plan, trust
or other funding mechanism, or otherwise) shall be treated as liabilities or
judgments or fines under this Section 7.07, unless such liabilities arise as a
result of (1) such Indemnitee’s intentional misconduct or knowing violation of
the law, (2) any transaction in which such Indemnitee received a personal
benefit in violation or breach of any provision of this Agreement or applicable
law, or (3) in the case of any criminal proceeding, the Indemnitee had
reasonable cause to believe that the act or omission was unlawful.

 

(f)        In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

 

(g)        An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.07 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

 

(h)        The provisions of this Section 7.07 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.  Any
amendment, modification or repeal of this Section 7.07 or any provision hereof
shall be prospective only and shall not in any way affect the obligations of the
Partnership or the limitations on the Partnership’s liability to any Indemnitee
under this Section 7.07 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.

 

(i)        If and to the extent any payments to the General Partner pursuant to
this Section 7.07 constitute gross income to the General Partner (as opposed to
the repayment of advances made on behalf of the Partnership) such amounts shall
be treated as “guaranteed payments” for the use of capital within the meaning of
Code Section 707(c), shall be treated consistently therewith by the Partnership
and all Partners, and shall not be treated as distributions for purposes of
computing the Partners’ Capital Accounts.





-  44  -

--------------------------------------------------------------------------------

 

 

 

Section 7.08.        Liability of the General Partner.

 

(a)        Notwithstanding anything to the contrary set forth in this Agreement,
neither the General Partner or any of its members or officers shall be liable or
accountable in damages or otherwise to the Partnership, any Partners or any
Assignees for losses sustained, liabilities incurred or benefits not derived as
a result of errors in judgment or mistakes of fact or law or of any act or
omission if the General Partner or such member, director or officer acted in
good faith.

 

(b)        The Limited Partners expressly acknowledge that the General Partner
is acting for the benefit of the Partnership, the Limited Partners and its own
stockholders collectively and that the General Partner is under no obligation to
give priority to the separate interests of the Limited Partners or its own
stockholders (including, without limitation, the tax consequences to Limited
Partners, Assignees or its own stockholders) in deciding whether to cause the
Partnership to take (or decline to take) any actions.  If there is a conflict
between the interests of the stockholders of the General Partner on one hand and
the Limited Partners on the other, the Limited Partners expressly acknowledge
that the General Partner will fulfill its fiduciary duties to such Limited
Partners by acting in the best interests of the stockholders of the General
Partner.  The General Partner shall not be liable under this Agreement to the
Partnership or to any Partner for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with such decisions; provided,  that the General Partner has acted in good
faith.

 

(c)        Subject to its obligations and duties as General Partner set forth in
Section 7.01(a) hereof, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its employees or agents (subject to
the supervision and control of the General Partner).  The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

 

(d)        To the extent that, at law or in equity, the General Partner has
duties (including fiduciary duties) and liabilities relating thereto to the
Partnership or the Limited Partners, the General Partner shall not be liable to
the Partnership or to any other Partner for its good faith reliance on the
provisions of this Agreement.

 

(e)        Notwithstanding anything herein to the contrary, except for fraud,
willful misconduct or gross negligence, or pursuant to any express indemnities
given to the Partnership by any Partner pursuant to any other written
instrument, no Partner shall have any personal liability whatsoever, to the
Partnership or to the other Partner(s), for the debts or liabilities of the
Partnership or the Partnership’s obligations hereunder, and the full recourse of
the other Partner(s) shall be limited to the interest of that Partner in the
Partnership.  To the fullest extent permitted by law, no officer, or member of
the General Partner shall be liable to the Partnership for money damages except
for (1) active and deliberate dishonesty established by a nonappealable final
judgment or (2) actual receipt of an improper benefit or profit in money,
property or services.  Without limitation of the foregoing, and except for
fraud, willful misconduct or gross negligence, or pursuant to any such express
indemnity, no property or assets of any Partner, other than its





-  45  -

--------------------------------------------------------------------------------

 

 

interest in the Partnership, shall be subject to levy, execution or other
enforcement procedures for the satisfaction of any judgment (or other judicial
process) in favor of any other Partner(s) and arising out of, or in connection
with, this Agreement.  This Agreement is executed by the members of the General
Partner solely as members of the same and not in their own individual
capacities.

 

(f)        Any amendment, modification or repeal of this Section 7.08 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s, and its officers’ and members’, liability
to the Partnership and the Limited Partners under this Section 7.08 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

Section 7.09.        Other Matters Concerning the General Partner.

 

(a)        The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it in good faith to be genuine and to have been signed
or presented by the proper party or parties.

 

(b)        The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, architects, engineers,
environmental consultants and other consultants and advisers selected by it, and
any act taken or omitted to be taken in reliance upon the opinion of such
Persons as to matters that the General Partner reasonably believe to be within
such Person’s professional or expert competence shall be conclusively presumed
to have been done or omitted in good faith and in accordance with such opinion.

 

(c)        The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers and a duly appointed attorney or attorneys-in-fact.  Each such attorney
shall, to the extent provided by the General Partner in the power of attorney,
have full power and authority to do and perform all and every act and duty that
is permitted or required to be done by the General Partner hereunder.

 

(d)        Notwithstanding any other provision of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (1) to protect the ability of the General Partner to continue
to qualify as a REIT, (2) for the General Partner otherwise to satisfy the REIT
Requirements, or (3) to avoid the General Partner incurring any taxes under Code
Section 857 or Code Section 4981, is expressly authorized under this Agreement
and is deemed approved by all of the Limited Partners.





-  46  -

--------------------------------------------------------------------------------

 

 

 

Section 7.10.        Title to Partnership Assets.  Title to Partnership assets,
whether real, personal or mixed and whether tangible or intangible, shall be
deemed to be owned by the Partnership as an entity, and no Partner, individually
or collectively with other Partners or Persons, shall have any ownership
interest in such Partnership assets or any portion thereof.  Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner.  The General Partner hereby
declares and warrants that any Partnership assets for which legal title is held
in the name of the General Partner or any nominee or Affiliate of the General
Partner shall be held by the General Partner for the use and benefit of the
Partnership in accordance with the provisions of this Agreement.  All
Partnership assets shall be recorded as the property of the Partnership in its
books and records, irrespective of the name in which legal title to such
Partnership assets is held.

 

Section 7.11.        Reliance by Third Parties.  Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner has full power and authority,
without the consent or approval of any other Partner or Person, to encumber,
sell or otherwise use in any manner any and all assets of the Partnership and to
enter into any contracts on behalf of the Partnership, and take any and all
actions on behalf of the Partnership, and such Person shall be entitled to deal
with the General Partner as if it were the Partnership’s sole party in interest,
both legally and beneficially.  Each Limited Partner hereby waives any and all
defenses or other remedies that may be available against such Person to contest,
negate or disaffirm any action of the General Partner in connection with any
such dealing.  In no event shall any Person dealing with the General Partner or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expediency of any
act or action of the General Partner or its representatives.  Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying in good faith thereon or claiming
thereunder that (1) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (2) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership, and (3) such certificate, document or instrument was duly executed
and delivered in accordance with the terms and provisions of this Agreement and
is binding upon the Partnership.

 

ARTICLE VIII

 

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.01.        Limitation of Liability.  The Limited Partners shall have
no liability under this Agreement (other than for breach thereof) except as
expressly provided in Section 10.04, 13.02(d) or under the Act.

 

Section 8.02.        Management of Business.  No Limited Partner or





-  47  -

--------------------------------------------------------------------------------

 

 

Assignee (other than the General Partner, any of its Affiliates or any officer,
member, employee, partner, agent or director of the General Partner, the
Partnership or any of their Affiliates, in their capacity as such) shall take
part in the operations, management or control (within the meaning of the Act) of
the Partnership’s business, transact any business in the Partnership’s name or
have the power to sign documents for or otherwise bind the Partnership.  The
transaction of any such business by the General Partner, any of its Affiliates
or any officer, director, member, employee, partner, agent, representative,
stockholder or trustee of the General Partner, the Partnership or any of their
Affiliates, in their capacity as such, shall not affect, impair or eliminate the
limitations on the liability of the Limited Partners or Assignees under this
Agreement.

 

Section 8.03.        Outside Activities of Limited Partners.  Subject to any
agreements entered into pursuant to Section 7.06(e) hereof and any other
agreements entered into by a Limited Partner or its Affiliates with the General
Partner, the Partnership or any Affiliate thereof (including, without
limitation, any employment agreement), any Limited Partner and any Assignee,
officer, director, employee, agent, trustee, Affiliate, member or shareholder of
any Limited Partner shall be entitled to and may have business interests and
engage in business activities in addition to those relating to the Partnership,
including business interests and activities that are in direct or indirect
competition with the Partnership or that are enhanced by the activities of the
Partnership.  Neither the Partnership nor any Partner shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner or
Assignee.  Subject to such agreements, none of the Limited Partners nor any
other Person shall have any rights by virtue of this Agreement or the
partnership relationship established hereby in any business ventures of any
other Person (other than the General Partner, to the extent expressly provided
herein), and such Person shall have no obligation pursuant to this Agreement,
subject to Section 7.06(e) hereof and any other agreements entered into by a
Limited Partner or its Affiliates with the General Partner, the Partnership or
any Affiliate thereof, to offer any interest in any such business ventures to
the Partnership, any Limited Partner or any such other Person, even if such
opportunity is of a character that, if presented to the Partnership, any Limited
Partner or such other Person, could be taken by such Person.

 

Section 8.04.        Return of Capital.  Except pursuant to the rights of
Redemption set forth in Section 8.06 hereof, no Limited Partner shall be
entitled to the withdrawal or return of its Capital Contribution, except to the
extent of distributions made pursuant to this Agreement, upon termination of the
Partnership as provided herein or upon a merger of the General Partner or a sale
by the General Partner of all or substantially all of its assets pursuant to
Section 7.01(a)(iii) hereof.  Except to the extent provided in Article VI hereof
or otherwise expressly provided in this Agreement, no Limited Partner or
Assignee shall have priority over any other Limited Partner or Assignee either
as to the return of Capital Contributions or as to profits, losses or
distributions.

 

Section 8.05.        Adjustment Factor.  The Partnership shall notify any
Limited Partner, on request, of the then current Adjustment Factor or any change
made to the Adjustment Factor.





-  48  -

--------------------------------------------------------------------------------

 

 

 

Section 8.06.        Redemption Rights.

 

(a)        On or after the date specified in any agreement to which OP Units are
issued, each Limited Partner shall have the right (subject to the terms and
conditions set forth herein and in any other such agreement, as applicable) to
cause the Partnership to purchase all or a portion of the OP Units held by such
Limited Partner (such OP Units being hereafter referred to as “Tendered Units”)
in exchange for the Cash Amount (a “Redemption”) unless the terms of such OP
Units or a separate agreement entered into between the Partnership and the
holder of such OP Units provide that such OP Units are not entitled to a right
of Redemption.  The Tendering Partner shall have no right, with respect to any
OP Units so redeemed, to receive any distributions paid on or after the
Specified Redemption Date.  Any Redemption shall be exercised pursuant to a
Notice of Redemption delivered to the General Partner by the Limited Partner who
is exercising the right (the “Tendering Partner”).  The Cash Amount shall be
payable to the Tendering Partner on the Specified Redemption Date.

 

(b)        Notwithstanding Section 8.06(a) above, if a Limited Partner has
delivered to the General Partner a Notice of Redemption then the General Partner
may, in its sole and absolute discretion, (subject to the limitations on
ownership and transfer of REIT Shares set forth in the Charter) elect to assume
and satisfy the Partnership’s Redemption obligation and acquire some or all of
the Tendered Units from the Tendering Partner in exchange for the REIT Shares
Amount (as of the Specified Redemption Date) and, if the General Partner so
elects, the Tendering Partner shall sell the Tendered Units to the General
Partner in exchange for the REIT Shares Amount.  In such event, the Tendering
Partner shall have no right to cause the Partnership to redeem such Tendered
Units.  The General Partner shall give such Tendering Partner written notice of
its election on or before the close of business on the fifth Business Day after
the its receipt of the Notice of Redemption.

 

(c)        The REIT Shares Amount, if applicable, shall be delivered as duly
authorized, validly issued, fully paid and nonassessable REIT Shares and, if
applicable, free of any pledge, lien, encumbrance or restriction, other than
those provided in the Charter or the Bylaws of the General Partner, the
Securities Act, relevant state securities or blue sky laws and any applicable
registration rights agreement with respect to such REIT Shares entered into by
the Tendering Partner.  Notwithstanding any delay in such delivery (but subject
to Section 8.06(e)), the Tendering Partner shall be deemed the owner of such
REIT Shares for all purposes, including without limitation, rights to vote or
consent, and receive dividends, as of the Specified Redemption Date.  In
addition, the REIT Shares for which the Partnership Units might be exchanged
shall also bear such restrictive legends that the General Partner determines are
appropriate to mark transfer, ownership or other restrictions and limitations
applicable to the REIT Shares.

 

(d)        Each Limited Partner covenants and agrees with the General Partner
that all Tendered Units shall be delivered to the General Partner free and clear
of all liens, claims and encumbrances whatsoever and should any such liens,
claims and/or encumbrances exist or arise with respect to such Tendered Units,
the General Partner shall be under no obligation to acquire the same.  Each
Limited Partner further agrees that, in the event any state or local property





-  49  -

--------------------------------------------------------------------------------

 

 

transfer tax is payable as a result of the transfer of its Tendered Units to the
General Partner (or its designee), such Limited Partner shall assume and pay
such transfer tax.

 

(e)        Notwithstanding the provisions of Section 8.06(a), 8.06(b),
8.06(c) or any other provision of this Agreement, a Limited Partner (i) shall
not be entitled to effect a Redemption for cash or an exchange for REIT Shares
to the extent the ownership or right to acquire REIT Shares pursuant to such
exchange by such Partner on the Specified Redemption Date could cause such
Partner or any other Person to violate the restrictions on ownership and
transfer of REIT Shares set forth in the Charter of the General Partner and
(ii) shall have no rights under this Agreement to acquire REIT Shares which
would otherwise be prohibited under the Charter.  To the extent any attempted
Redemption or exchange for REIT Shares would be in violation of this
Section 8.06(e), it shall be null and void ab initio and such Limited Partner
shall not acquire any rights or economic interest in the cash otherwise payable
upon such Redemption or the REIT Shares otherwise issuable upon such exchange.

 

(f)        Notwithstanding anything herein to the contrary (but subject to
Section 8.06(e)), with respect to any Redemption or exchange for REIT Shares
pursuant to this Section 8.06:  (i) a portion of the OP Units acquired by the
General Partner pursuant thereto shall automatically, and without further action
required, be converted into and deemed to be General Partner Interests and all
other OP Units shall be deemed to be Limited Partner Interests and held by the
General Partner in its capacity as a Limited Partner in the Partnership such
that, immediately after such Redemption, the requirements of
Section 4.01(b) continue to be met; (ii) without the consent of the General
Partner, each Limited Partner may effect a Redemption only one time in each
fiscal quarter; (iii) without the consent of the General Partner, each Limited
Partner may not effect a Redemption for less than 1,000 OP Units or, if the
Limited Partner holds less than 1,000 OP Units, all of the OP Units held by such
Limited Partner; (iv) without the consent of the General Partner, each Limited
Partner may not effect a Redemption during the period after the Partnership
Record Date with respect to a distribution and before the record date
established by the General Partner for a distribution to its stockholders of
some or all of its portion of such distribution; (v) the consummation of any
Redemption or exchange for REIT Shares shall be subject to the expiration or
termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended; and (vi) each
Tendering Partner shall continue to own all OP Units subject to any Redemption
or exchange for REIT Shares, and be treated as a Limited Partner with respect to
such OP Units for all purposes of this Agreement, until such OP Units are
transferred to the General Partner and paid for or exchanged on the Specified
Redemption Date.  Until a Specified Redemption Date, the Tendering Partner shall
have no rights as a stockholder of the General Partner with respect to such
Tendering Partner’s OP Units.

 

(g)        In the event that the Partnership issues additional Partnership
Interests to any Additional Limited Partner pursuant to Section 4.03, the
General Partner shall make such revisions to this Section 8.06 as it determines
are necessary to reflect the issuance of such additional Partnership Interests.

 

Section 8.07.        Repurchase of the Class A Special Unit.  If the Management
Agreement is terminated under circumstances in which the





-  50  -

--------------------------------------------------------------------------------

 

 

General Partner is obligated under the Management Agreement to make a
termination payment to the Manager, the Partnership shall repurchase,
concurrently with such termination, the Class A Special Unit for an amount equal
to three times the average annual amount of the Incentive Distribution paid or
payable in respect of the Class A Special Unit during the 24-month period
immediately preceding such termination, calculated as of the end of the most
recently completed fiscal quarter before the date of termination.  If the
Management Agreement is terminated under circumstances under which the General
Partner is not obligated to make a termination payment to the Manager, then the
Partnership shall repurchase the Class A Special Unit for $100.00.

 

ARTICLE IX

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.01.        Records and Accounting.

 

(a)        The General Partner shall keep or cause to be kept at the principal
office of the Partnership those records and documents required to be maintained
by the Act and other books and records deemed by the General Partner to be
appropriate with respect to the Partnership’s business, including, without
limitation, all books and records necessary to provide to the Limited Partners
any information, lists and copies of documents required to be provided pursuant
to Section 8.05 or 9.03 hereof.  Any records maintained by or on behalf of the
Partnership in the regular course of its business may be kept on, or be in the
form for, magnetic tape, photographs, micrographics or any other information
storage device; provided,  that the records so maintained are convertible into
clearly legible written form within a reasonable period of time.  The books of
the Partnership shall be maintained, for financial and tax reporting purposes,
on an accrual basis in accordance with generally accepted accounting principles.

 

(b)        The books of the Partnership shall be maintained, for financial
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles, or on such other basis as the General Partner determines
to be necessary or appropriate.  To the extent permitted by sound accounting
practices and principles, the Partnership and the General Partner may operate
with integrated or consolidated accounting records, operations and
principles.  The Partnership also shall maintain its tax books on the accrual
basis.

 

Section 9.02.        Partnership Year.  The Partnership Year of the Partnership
shall be the calendar year.

 

Section 9.03.        Reports.

 

(a)        As soon as practicable, but in no event later than the date on which
the General Partner mails its annual report to its stockholders, the General
Partner shall cause to be mailed to each Limited Partner an annual report, as of
the close of the most recently ended Partnership Year, containing financial
statements of the Partnership, or of the General Partner if such statements are
prepared solely on a consolidated basis with the Partnership, for such





-  51  -

--------------------------------------------------------------------------------

 

 

Partnership Year, presented in accordance with generally accepted accounting
principles, such statements to be audited by a nationally recognized firm of
independent public accountants selected by the General Partner.

 

(b)        If and to the extent that the General Partner mails quarterly reports
to its stockholders, as soon as practicable, but in no event later than the date
on such reports are mailed, the General Partner shall cause to be mailed to each
Limited Partner a report containing unaudited financial statements, as of the
last day of such fiscal quarter, of the Partnership, or of the General Partner
if such statements are prepared solely on a consolidated basis with the
Partnership, and such other information as may be required by applicable law or
regulations, or as the General Partner determines to be appropriate.

 

(c)        The General Partner shall have satisfied its obligations under
Section 9.03(a) and 9.03(b) hereof by posting or making available the reports
required by this Section 9.03 on the website maintained from time to time by the
Partnership provided that such reports are able to be printed or downloaded from
such website.

 

(d)        At the request of any Limited Partner, the General Partner shall
provide access to the books, records and work paper upon which the reports
required by this Section 9.03 are based, to the extent required by the Act.

 

ARTICLE X

 

TAX MATTERS

 

Section 10.01.        Preparation of Tax Returns.  The General Partner shall
arrange for the preparation and timely filing of all returns with respect to
Partnership income, gains, deductions, losses and other items required of the
Partnership for federal and state income tax purposes and shall use all
reasonable effort to furnish, within 90 days of the close of each taxable year,
the tax information reasonably required by Limited Partners for federal and
state income tax reporting purposes.  The Limited Partners shall promptly
provide the General Partner with such information relating to the Contributed
Properties, including tax basis and other relevant information, as may be
reasonably requested by the General Partner from time to time.

 

Section 10.02.        Tax Elections.  Except as otherwise provided herein, the
General Partner shall, in its sole and absolute discretion, determine whether to
make any available election pursuant to the Code, including, but not limited to,
the election under Code Section 754 and the election to use the “recurring item”
method of accounting provided under Code Section 461(h) with respect to property
taxes imposed on the Partnership’s Properties.  The General Partner shall have
the right to seek to revoke any such election (including, without limitation,
any election under Code Sections 461(h) and 754) upon the General Partner’s
determination in its sole and absolute discretion that such revocation is in the
best interests of the Partners.





-  52  -

--------------------------------------------------------------------------------

 

 

 

Section 10.03.        Tax Matters Partner.

 

(a)        The General Partner shall be the “tax matters partner” of the
Partnership for federal income tax purposes.  The tax matters partner shall
receive no compensation for its services.  All third-party costs and expenses
incurred by the tax matters partner in performing its duties as such (including
legal and accounting fees and expenses) shall be borne by the Partnership in
addition to any reimbursement pursuant to Section 7.04 hereof.  Nothing herein
shall be construed to restrict the Partnership from engaging an accounting firm
to assist the tax matters partner in discharging its duties hereunder, so long
as the compensation paid by the Partnership for such services is reasonable.

 

(b)        The tax matters partner is authorized, but not required:

 

(i)        to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners;

 

(ii)        in the event that a notice of a final administrative adjustment at
the Partnership level of any item required to be taken into account by a Partner
for tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the United States Tax Court or the United States
Claims Court, or the filing of a complaint for refund with the District Court of
the United States for the district in which the Partnership’s principal place of
business is located;

 

(iii)        to intervene in any action brought by any other Partner for
judicial review of a final adjustment;

 

(iv)        to file a request for an administrative adjustment with the IRS at
any time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

(v)        to enter into an agreement with the IRS to extend the period for
assessing any tax that is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and

 

(vi)        to take any other action on behalf of the Partners in connection
with any tax audit or judicial review proceeding to the extent permitted by
applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.07 hereof shall be fully applicable to the tax matters partner in
its capacity as such.





-  53  -

--------------------------------------------------------------------------------

 

 

 

(c)        New Audit Rules.  With respect to taxable years beginning after
December 31, 2017, in accordance with Section 6223 of the Code, the General
Partner may exercise any authority granted to the “partnership representative”
under the Code.  In particular, as “partnership representative”, the General
Partner may, in its sole discretion make any elections provided for under the
new partnership audit rules enacted under the Bipartisan Budget Act of 2015 (the
“New Audit Rules”) and may, in its sole discretion, settle and/or litigate any
audit adjustments proposed by the Internal Revenue Service in any partnership
audit governed by the New Audit Rules.  The General Partner is hereby authorized
and empowered, without further vote or action of the Partners, to amend this
Agreement as necessary to comply with the requirements of any election under the
New Audit Rules, and shall have the authority to execute any such amendment by
and on behalf of each Partner.  The General Partner is authorized to the extent
required by applicable U.S. federal income tax law to pay any imputed
underpayment of taxes (together with interest and penalties) determined in
accordance with Section 6225 of the Code that may from time to time be required
to be made under Section 6232 of the Code.  The Partners shall cooperate with
the General Partner in minimizing the amount of any such imputed underpayment of
taxes by supplying the General Partner with such information concerning their
tax classification as the General Partner may reasonably request from time to
time.  The General Partner shall in its sole discretion allocate the amount of
any such imputed underpayment of taxes among the Partners in a manner reasonably
intended to reflect the nature of the income that is the subject of the
adjustment giving rise to such imputed underpayment and the classification of
the Partners for federal income tax purposes as corporations, individuals, or
other types of taxpayers.

 

Section 10.04.        Withholding.  Each Limited Partner hereby authorizes the
Partnership to withhold from or pay on behalf of or with respect to such Limited
Partner any amount of federal, state, local or foreign taxes that the General
Partner determines that the Partnership is required to withhold or pay with
respect to any amount distributable or allocable to such Limited Partner
pursuant to this Agreement, including, without limitation, any taxes required to
be withheld or paid by the Partnership pursuant to Code Sections 1441, 1442,
1445 or 1446 and Treasury Regulations thereunder.  Any amount paid on behalf of
or with respect to a Limited Partner, in excess of any withheld amounts shall
constitute a loan by the Partnership to such Limited Partner, which loan shall
be repaid by such Limited Partner within 15 days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution that would otherwise be made to the Limited Partner
or (ii) the General Partner determines, in its sole and absolute discretion,
that such payment may be satisfied out of the Available Cash of the Partnership
that would, but for such payment, be distributed to the Limited Partner.  Each
Limited Partner hereby unconditionally and irrevocably grants to the Partnership
a security interest in such Limited Partner’s Partnership Interest to secure
such Limited Partner’s obligation to pay to the Partnership any amounts required
to be paid pursuant to this Section 10.04.  In the event that a Limited Partner
fails to pay any amounts owed to the Partnership pursuant to this Section 10.04
when due, the General Partner may, in its sole and absolute discretion, elect to
make the payment to the Partnership on behalf of such defaulting Limited
Partner, and in such event shall be deemed to have loaned such amount to such
defaulting Limited Partner and shall succeed to all rights and remedies of the
Partnership as against such defaulting Limited Partner (including, without
limitation, the right to receive distributions).  Any amounts payable by a
Limited Partner hereunder shall bear interest at the





-  54  -

--------------------------------------------------------------------------------

 

 

base rate on corporate loans at large United States money center commercial
banks, as published from time to time in The Wall Street Journal, plus four
percentage points (but not higher than the maximum lawful rate) from the date
such amount is due (i.e., 15 days after demand) until such amount is paid in
full.  Each Limited Partner shall take such actions as the Partnership or the
General Partner shall request in order to perfect or enforce the security
interest created hereunder.

 

Section 10.05.        Organizational Expenses.  The Partnership shall elect to
amortize expenses, if any, incurred by it in organizing the Partnership ratably
over a 180-month period as provided in Code Section 709.

 

ARTICLE XI

 

TRANSFERS AND WITHDRAWALS

 

Section 11.01.        Transfer.

 

(a)        No part of the interest of a Partner shall be subject to the claims
of any creditor, to any spouse for alimony or support, or to legal process, and
may not be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.

 

(b)        No Partnership Interest shall be Transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this
Article XI.  Any Transfer or purported Transfer of a Partnership Interest not
made in accordance with this Article XI shall be null and void ab initio unless
consented to by the General Partner in its sole and absolute discretion.

 

(c)        No Transfer of any Partnership Interest may be made to a lender to
the Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, without the consent of the General
Partner in its sole and absolute discretion; provided,  that as a condition to
such consent, the lender will be required to enter into an arrangement with the
Partnership and the General Partner to redeem or exchange for REIT Shares any
Partnership Units in which a security interest is held by such lender
concurrently with such time as such lender would be deemed to be a partner in
the Partnership for purposes of allocating liabilities to such lender under Code
Section 752.

 

Section 11.02.        Transfer of General Partner’s Partnership Interest.

 

(a)        The General Partner may not transfer any of its Partnership Interests
except in connection with (i) a transaction permitted under Section 11.02(b),
(ii) any merger (including a triangular merger), consolidation or other
combination with or into another Person following the consummation of which the
equity holders of the surviving entity are substantially identical to the
members of the General Partner, (iii) a transfer to a Qualified REIT Subsidiary
or (iv) as otherwise expressly permitted under this Agreement, nor shall the
General Partner





-  55  -

--------------------------------------------------------------------------------

 

 

withdraw as General Partner except in connection with a transaction permitted
under Section 11.02(b) or any merger, consolidation, or other combination
permitted under clause (ii) of this Section 11.02(a).

 

(b)        The General Partner shall not, without the Consent of a Majority in
Interest of the Outside Limited Partners, engage in any merger (including,
without limitation, a triangular merger), consolidation or other combination
with or into another Person (other than any transaction permitted by
Section 11.02(a)), sale of all or substantially all of its assets or any
reclassification, recapitalization or change of outstanding REIT Shares (other
than a change in par value, or from par value to no par value, or as a result of
a subdivision or combination as described in the definition of “Adjustment
Factor”) (“Termination Transaction”), unless (i) following such merger or other
consolidation, substantially all of the assets of the surviving entity consist
of Partnership Units or (ii) in connection with which (A) all Partners (other
than the General Partner and the Class A Special Unit Holder) who hold
Partnership Units either will receive, or will have the right to receive, for
each Partnership Unit an amount of cash, REIT Shares or other securities having
a fair market value, as determined in good faith by the Board of Directors of
the General Partner, equal to the highest amount of consideration paid in
respect of each REIT Share in the Termination Transaction; provided,  however,
 that, if in connection with the Termination Transaction, a purchase, tender or
exchange offer shall have been made to and accepted by the holders of the
percentage required for the approval of mergers under the organizational
documents of the General Partner, each holder of Partnership Units shall
receive, or shall have the right to receive without any right of Consent set
forth above in this Section 11.02(b), the amount of cash, REIT Shares or other
securities which such holder would have received had it exercised the Redemption
Right and received REIT Shares in exchange for its Partnership Units immediately
prior to the expiration of such purchase, tender or exchange offer and had
thereupon accepted such purchase, tender or exchange offer, and (B) the
Class A Special Unit Holder shall receive in such transaction an amount of cash,
REIT Shares or other securities having a fair market value equal to Class A
Special Unit Value.

 

(c)        The General Partner shall not enter into an agreement or other
arrangement providing for or facilitating the creation of a General Partner
other than the General Partner, unless the successor General Partner executes
and delivers a counterpart to this Agreement in which such General Partner
agrees to be fully bound by all of the terms and conditions contained herein
that are applicable to a General Partner.

 

Section 11.03.        Transfer of Limited Partners’ Partnership Interests.

 

(a)        No Limited Partner shall Transfer all or any portion of its
Partnership Interest to any transferee without the written consent of the
General Partner, which consent may be withheld in its sole and absolute
discretion.





-  56  -

--------------------------------------------------------------------------------

 

 

 

(b)        Without limiting the generality of Section 11.03(a) hereof, it is
expressly understood and agreed that the General Partner will not consent to any
Transfer of all or any portion of any Partnership Interest pursuant to
Section 11.03(a) above unless such Transfer meets each of the following
conditions:

 

(i)        The transferee in such Transfer assumes by operation of law or
express agreement all of the obligations of the transferor Limited Partner under
this Agreement with respect to such Transferred Partnership Interest; provided,
 that no such Transfer (unless made pursuant to a statutory merger or
consolidation wherein all obligations and liabilities of the transferor Partner
are assumed by a successor corporation by operation of law) shall relieve the
transferor Partner of its obligations under this Agreement without the approval
of the General Partner, in its sole and absolute discretion.  Notwithstanding
the foregoing, any transferee of any Transferred Partnership Interest shall be
subject to any and all ownership limitations contained in the Charter that may
limit or restrict such transferee’s ability to exercise its Redemption rights,
including, without limitation, the Ownership Limit.  Any transferee, whether or
not admitted as a Substituted Limited Partner, shall take subject to the
obligations of the transferor hereunder.  Unless admitted as a Substituted
Limited Partner, no transferee, whether by a voluntary Transfer, by operation of
law or otherwise, shall have any rights hereunder, other than the rights of an
Assignee as provided in Section 11.05 hereof.

 

(ii)        Such Transfer is effective as of the first day of a fiscal quarter
of the Partnership.

 

(c)        If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to Transfer all or any part of its interest in the
Partnership.  The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.

 

(d)        In connection with any proposed Transfer of a Limited Partner
Interest, the General Partner shall have the right to receive an opinion of
counsel reasonably satisfactory to it to the effect that the proposed Transfer
may be effected without registration under the Securities Act and will not
otherwise violate any federal or state securities laws or regulations applicable
to the Partnership or the Partnership Interests Transferred.

 

(e)        Notwithstanding anything to the contrary in this Section 11.03, the
Class A Special Unit Holder shall have the right, at any time, to transfer its
Class A Special Unit to an Affiliate.

 

(f)        No Transfer by a Limited Partner of its Partnership Interests
(including any Redemption, any other acquisition of Partnership Units by the
Partnership or the General Partner) may be made to or by any person, without the
consent of the General Partner in its sole discretion, if (i) in the opinion of
legal counsel for the Partnership, there is a significant risk that it would
result in the Partnership being treated as an association taxable as a
corporation or would result in a termination of the Partnership under Code
Section 708, (ii) such Transfer would be effectuated through an “established
securities market” or a “secondary market (or the





-  57  -

--------------------------------------------------------------------------------

 

 

substantial equivalent thereof)” within the meaning of Code Section 7704,
(iii) such Transfer would result in the Partnership being unable to qualify for
one or more of the “safe harbors” set forth in Regulations Section 1.7704-1 (or
such other guidance subsequently published by the IRS setting forth safe harbors
under which interests will not be treated as “readily tradable on a secondary
market (or the substantial equivalent thereof) “within the meaning of
Section 7704 of the Code) (the “Safe Harbors”) or (iv) in the opinion of legal
counsel for the Partnership, there is a risk that such transfer would adversely
affect the ability of the General Partner to continue to qualify as a REIT or
subject the General Partner to any additional taxes under Code Section 857 or
Code Section 4981.

 

Section 11.04.        Substituted Limited Partners.

 

(a)        A transferee of the interest of a Limited Partner pursuant to a
Transfer consented to by the General Partner pursuant to Section 11.03(a) may be
admitted as a Substituted Limited Partner only with the consent of the General
Partner, which consent may be given or withheld by the General Partner in its
sole and absolute discretion.  The failure or refusal by the General Partner to
permit a transferee of any such interests to become a Substituted Limited
Partner shall not give rise to any cause of action against the Partnership or
the General Partner.  Subject to the foregoing, an Assignee shall not be
admitted as a Substituted Limited Partner until and unless it furnishes to the
General Partner (i) evidence of acceptance, in form and substance satisfactory
to the General Partner, of all the terms, conditions and applicable obligations
of this Agreement, (ii) a counterpart signature page to this Agreement executed
by such Assignee, and (iii) such other documents and instruments as may be
required or advisable, in the sole and absolute discretion of the General
Partner, to effect such Assignee’s admission as a Substituted Limited Partner.

 

(b)        A transferee who has been admitted as a Substituted Limited Partner
in accordance with this Article XI shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.

 

(c)        Upon the admission of a Substituted Limited Partner, the General
Partner shall amend Exhibit A to reflect the name, address and number of
Partnership Units of such Substituted Limited Partner and to eliminate or
adjust, if necessary, the name, address and number of Partnership Units of the
predecessor of such Substituted Limited Partner.

 

Section 11.05.        Assignees.  If the General Partner, in its sole and
absolute discretion, does not consent to the admission of any transferee of any
Partnership Interest as a Substituted Limited Partner in connection with a
transfer permitted by the General Partner pursuant to Section 11.03(a), such
transferee shall be considered an Assignee for purposes of this Agreement.  An
Assignee shall be entitled to all the rights of an assignee of a limited
partnership interest under the Act, including the right to receive distributions
from the Partnership and the share of Net Income, Net Losses and other items of
income, gain, loss, deduction and credit of the Partnership attributable to the
Partnership Units assigned to such transferee and the rights to Transfer the
Partnership Units only in accordance with the provisions of this Article XI, but
shall not be deemed to be a holder of Partnership Units for any other purpose
under this Agreement,





-  58  -

--------------------------------------------------------------------------------

 

 

and shall not be entitled to effect a Consent or vote or effect a Redemption
with respect to such Partnership Units on any matter presented to the Limited
Partners for approval (such right to Consent or vote or effect a Redemption, to
the extent provided in this Agreement or under the Act, fully remaining with the
transferor Limited Partner).  In the event that any such transferee desires to
make a further assignment of any such Partnership Units, such transferee shall
be subject to all the provisions of this Article XI to the same extent and in
the same manner as any Limited Partner desiring to make an assignment of
Partnership Units.

 

Section 11.06.        General Provisions.

 

(a)        No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer of all of such Limited Partner’s Partnership
Units in accordance with this Article XI, with respect to which the transferee
becomes a Substituted Limited Partner, or pursuant to a redemption (or
acquisition by the General Partner) of all of its Partnership Units pursuant to
a Redemption under Section 8.06 hereof and/or pursuant to any Partnership Unit
Designation.

 

(b)        Any Limited Partner who shall Transfer all of its Partnership Units
in a Transfer (i) consented to by the General Partner pursuant to this
Article XI where such transferee was admitted as a Substituted Limited Partner,
(ii) pursuant to the exercise of its rights to effect a redemption of all of its
Partnership Units pursuant to a Redemption under Section 8.06 hereof and/or
pursuant to any Partnership Unit Designation, or (iii) to the General Partner,
whether or not pursuant to Section 8.06(b) hereof, shall cease to be a Limited
Partner.

 

(c)        If any Partnership Unit is Transferred in compliance with the
provisions of this Article XI, or is redeemed by the Partnership, or acquired by
the General Partner pursuant to Section 8.06 hereof, on any day other than the
first day of a Partnership Year, then Net Income, Net Losses, each item thereof
and all other items of income, gain, loss, deduction and credit attributable to
such Partnership Unit for such Partnership Year shall be allocated to the
transferor Partner or the Tendering Party, as the case may be, and, in the case
of a Transfer or assignment other than a Redemption, to the transferee Partner,
by taking into account their varying interests during the Partnership Year in
accordance with Code Section 706(d) and the corresponding Regulations, using the
“interim closing of the books” method or another permissible method selected by
the General Partner (unless the General Partner in its sole and absolute
discretion elects to adopt a daily, weekly or monthly proration period, in which
case Net Income or Net Loss shall be allocated based upon the applicable method
selected by the General Partner).  All distributions of Available Cash
attributable to such Partnership Unit with respect to which the Partnership
Record Date is before the date of such Transfer, assignment or Redemption shall
be made to the transferor Partner or the Tendering Party, as the case may be,
and, in the case of a Transfer other than a Redemption, all distributions of
Available Cash thereafter attributable to such Partnership Unit shall be made to
the transferee Partner.

 

(d)        In no event may any Transfer or assignment of a Partnership Interest
by any Partner (including any Redemption, any acquisition of Partnership Units
by the General Partner or any other acquisition of Partnership Units by the
Partnership) be made (i) to any person or entity who lacks the legal right,
power or capacity to own a Partnership Interest; (ii) in





-  59  -

--------------------------------------------------------------------------------

 

 

violation of applicable law; (iii) of any component portion of a Partnership
Interest, such as the Capital Account, or rights to distributions, separate and
apart from all other components of a Partnership Interest; (iv) in the event
that such Transfer would cause the General Partner to cease to comply with the
REIT Requirements; (v) except with the consent of the General Partner, if such
Transfer, in the opinion of counsel to the Partnership or the General Partner,
would create a significant risk that such transfer would cause a termination of
the Partnership for federal or state income tax purposes; (vi) if such Transfer
would, in the opinion of legal counsel to the Partnership, cause the Partnership
to cease to be classified as a partnership for federal income tax purposes
(except as a result of the Redemption (or acquisition by the General Partner) of
all Partnership Units held by all Limited Partners); (vii) if such Transfer
would cause the Partnership to become, with respect to any employee benefit plan
subject to Title I of ERISA, a “party-in-interest” (as defined in ERISA
Section 3(14)) or a “disqualified person” (as defined in Code Section 4975(c));
(viii) without the consent of the General Partner, to any benefit plan investor
within the meaning of Department of Labor Regulations Section 2510.3-101(f);
(ix) if such Transfer would, in the opinion of legal counsel to the Partnership
or the General Partner, cause any portion of the assets of the Partnership to
constitute assets of any employee benefit plan pursuant to Department of Labor
Regulations Section 2510.3-101; (x) if such Transfer requires the registration
of such Partnership Interest pursuant to any applicable federal or state
securities laws; (xi) except with the consent of the General Partner, if such
transfer would be effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Code Section 7704, could cause the Partnership to become a “publicly traded
partnership” as such term is defined in Sections 469(k)(2) or 7704(b) of the
Code, or could cause the Partnership to fail one or more of the Safe Harbors;
(xii) if such Transfer causes the Partnership (as opposed to the General
Partner) to become a reporting company under the Exchange Act; or (xiii) if such
Transfer subjects the Partnership to regulation under the Investment Company Act
of 1940, the Investment Advisors Act of 1940 or ERISA, each as amended.

 

ARTICLE XII

 

ADMISSION OF PARTNERS

 

Section 12.01.        Admission of Successor General Partner.  A successor to
all of the General Partner’s General Partner Interest pursuant to Section 11.02
hereof who is proposed to be admitted as a successor General Partner shall be
admitted to the Partnership as the General Partner, effective immediately prior
to such Transfer.  Any such successor shall carry on the business of the
Partnership without dissolution.  In each case, the admission shall be subject
to the successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the
admission.  Concurrently with, and as evidence of, the admission of an
Additional Limited Partner, the General Partner shall amend Exhibit A and the
books and records of the Partnership to reflect the name, address and number of
Partnership Units of such Additional Limited Partner.





-  60  -

--------------------------------------------------------------------------------

 

 

 

Section 12.02.        Admission of Additional Limited Partners.

 

(a)        After the Effective Date, a Person (other than an existing Partner)
who makes a Capital Contribution to the Partnership in accordance with this
Agreement shall be admitted to the Partnership as an Additional Limited Partner
only upon furnishing to the General Partner (i) evidence of acceptance, in form
and substance satisfactory to the General Partner, of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.04 hereof, (ii) a counterpart signature page to
this Agreement executed by such Person, and (iii) such other documents or
instruments as may be required in the sole and absolute discretion of the
General Partner in order to effect such Person’s admission as an Additional
Limited Partner and the satisfaction of all the conditions set forth in this
Section 12.02.

 

(b)        Notwithstanding anything to the contrary in this Section 12.02, no
Person shall be admitted as an Additional Limited Partner without the consent of
the General Partner, which consent may be given or withheld in the General
Partner’s sole and absolute discretion.  The admission of any Person as an
Additional Limited Partner shall become effective on the date upon which the
name of such Person is recorded on the books and records of the Partnership,
following the consent of the General Partner to such admission.

 

(c)        If any Additional Limited Partner is admitted to the Partnership on
any day other than the first day of a Partnership Year, then Net Income, Net
Losses, each item thereof and all other items of income, gain, loss, deduction
and credit allocable among Partners and Assignees for such Partnership Year
shall be allocated pro rata among such Additional Limited Partner and all other
Partners and Assignees by taking into account their varying interests during the
Partnership Year in accordance with Code Section 706(d), using the “interim
closing of the books” method or another permissible method selected by the
General Partner.  Solely for purposes of making such allocations, each of such
items for the calendar month in which an admission of any Additional Limited
Partner occurs shall be allocated among all the Partners and Assignees including
such Additional Limited Partner, in accordance with the principles described in
Section 11.06(c) hereof.  All distributions of Available Cash with respect to
which the Partnership Record Date is before the date of such admission shall be
made solely to Partners and Assignees other than the Additional Limited Partner,
and all distributions of Available Cash thereafter shall be made to all the
Partners and Assignees including such Additional Limited Partner.

 

Section 12.03.        Amendment of Agreement and Certificate of Limited
Partnership.  For the admission to the Partnership of any Partner, the General
Partner shall take all steps necessary and appropriate under the Act to amend
the records of the Partnership and, if necessary, to prepare as soon as
practical an amendment of this Agreement (including an amendment of Exhibit A)
and, if required by law, shall prepare and file an amendment to the Certificate
and may for this purpose exercise the power of attorney granted pursuant to
Section 2.04 hereof.





-  61  -

--------------------------------------------------------------------------------

 

 

 

Section 12.04.        Limit on Number of Partners.  Unless otherwise permitted
by the General Partner, no Person shall be admitted to the Partnership as an
Additional Limited Partner if the effect of such admission would be to cause the
Partnership to have a number of Partners that would cause the Partnership to
become a reporting company under the Exchange Act.

 

Section 12.05.        Admission.  A Person shall be admitted to the Partnership
as a Limited Partner of the Partnership only upon strict compliance, and not
upon substantial compliance, with the requirements set forth in this Agreement
for admission to the Partnership as an Additional Limited Partner.

 

ARTICLE XIII

 

DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 13.01.        Dissolution.  The Partnership shall not be dissolved by
the admission of Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement.  Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership without dissolution.  However, the Partnership
shall dissolve, and its affairs shall be wound up, upon the first to occur of
any of the following (each a “Liquidating Event”):

 

(a)        a final and nonappealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and nonappealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless, prior
to the entry of such order or judgment, a Majority in Interest of the remaining
Outside Limited Partners agree in writing, in their sole and absolute
discretion, to continue the business of the Partnership and to the appointment,
effective as of a date prior to the date of such order or judgment, of a
successor General Partner;

 

(b)        an election to dissolve the Partnership made by the General Partner
in its sole and absolute discretion, with or without the Consent of a Majority
in Interest of the Outside Limited Partners, including in the event that an
initial public offering of REIT Shares is not completed by the first anniversary
of August 3, 2011, taking into account market conditions at such time;

 

(c)        entry of a decree of judicial dissolution of the Partnership pursuant
to the provisions of the Act;

 

(d)        the occurrence of a Terminating Capital Transaction;

 

(e)        the Redemption (or acquisition by the General Partner) of all
Partnership Units other than Partnership Units held by the General Partner; or

 





-  62  -

--------------------------------------------------------------------------------

 

 

 

(f)        the Incapacity or withdrawal of the General Partner, unless all of
the remaining Partners in their sole and absolute discretion agree in writing to
continue the business of the Partnership and to the appointment, effective as of
a date prior to the date of such Incapacity, of a substitute General Partner.

 

Section 13.02.        Winding Up.

 

(a)        Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and
Partners.  After the occurrence of a Liquidating Event, no Partner shall take
any action that is inconsistent with, or not necessary to or appropriate for,
the winding up of the Partnership’s business and affairs.  The General Partner
or, in the event that there is no remaining General Partner or the General
Partner has dissolved, become bankrupt within the meaning of the Act or ceased
to operate, any Person elected by a Majority in Interest of the Outside Limited
Partners (the General Partner or such other Person being referred to herein as
the “Liquidator”) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property, and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall be applied and distributed
in the following order:

 

(i)        First, to the satisfaction of all of the Partnership’s Debts and
liabilities to creditors other than the Partners and their Assignees (whether by
payment or the making of reasonable provision for payment thereof);

 

(ii)        Second, to the satisfaction of all of the Partnership’s Debts and
liabilities to the General Partner (whether by payment or the making of
reasonable provision for payment thereof), including, but not limited to,
amounts due as reimbursements under Section 7.04 hereof;

 

(iii)        Third, to the satisfaction of all of the Partnership’s Debts and
liabilities to the other Partners and any Assignees (whether by payment or the
making of reasonable provision for payment thereof); and

 

(iv)        The balance, if any, to the Partners in accordance with
Sections 5.01 and 5.02.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

 

(b)        Notwithstanding the provisions of Section 13.02(a) hereof that
require liquidation of the assets of the Partnership, but subject to the order
of priorities set forth therein, if prior to or upon dissolution of the
Partnership the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including





-  63  -

--------------------------------------------------------------------------------

 

 

to those Partners as creditors) and/or distribute to the Partners, in lieu of
cash, as tenants in common and in accordance with the provisions of
Section 13.02(a) hereof, undivided interests in such Partnership assets as the
Liquidator deems not suitable for liquidation.  Any such distributions in kind
shall be made only if, in the good faith judgment of the Liquidator, such
distributions in kind are in the best interest of the Partners, and shall be
subject to such conditions relating to the disposition and management of such
properties as the Liquidator deems reasonable and equitable and to any
agreements governing the operation of such properties at such time.  The
Liquidator shall determine the fair market value of any property distributed in
kind using such reasonable method of valuation as it may adopt.

 

(c)        In the event that the Partnership is “liquidated” within the meaning
of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made
pursuant to this Article XIII to the Partners and Assignees that have positive
Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2) to the extent of, and in proportion to, positive
Capital Account balances.  If any Partner has a deficit balance in its Capital
Account (after giving effect to all contributions, distributions and allocations
for all taxable years, including the year during which such liquidation occurs)
(a “Capital Account Deficit”), such Partner shall not be required to make any
contribution to the capital of the Partnership with respect to such Capital
Account Deficit and such Capital Account Deficit shall not be considered a debt
owed to the Partnership or any other person for any purpose whatsoever.

 

(d)        Notwithstanding the foregoing, (i) if the General Partner has a
Capital Account Deficit, the General Partner shall contribute to the capital of
the Partnership the amount necessary to restore such Capital Account Deficit
balance to zero; and (ii) the second sentence of Section 13.02(c) shall not
apply with respect to any other Partner to the extent, but only to the extent,
that such Partner previously has agreed in writing, with the consent of the
General Partner, to undertake an express obligation to restore all or any
portion of a deficit that may exist in its Capital Account upon a liquidation of
the Partnership.

 

(e)        In the sole and absolute discretion of the General Partner or the
Liquidator, a pro rata portion of the distributions that would otherwise be made
to the Partners pursuant to this Article XIII may be:

 

(i)        distributed to a trust established for the benefit of the General
Partner and the Limited Partners for the purpose of liquidating Partnership
assets, collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership and/or Partnership
activities.  The assets of any such trust shall be distributed to the General
Partner and the Limited Partners, from time to time, in the reasonable
discretion of the General Partner or the Liquidator, in the same proportions and
amounts as would otherwise have been distributed to the General Partner and the
Limited Partners pursuant to this Agreement; or

 

(ii)        withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided,  that such
withheld or escrowed amounts shall be distributed to the General Partner and
Limited Partners in the manner and order of priority set forth in
Section 13.02(a) hereof as soon as practicable.





-  64  -

--------------------------------------------------------------------------------

 

 

 

Section 13.03.        Deemed Distribution and Recontribution.  Notwithstanding
any other provision of this Article XIII, in the event that the Partnership is
liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but
no Liquidating Event has occurred, the Partnership’s Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up.  Instead, for federal income
tax purposes the Partnership shall be deemed to have contributed all of its
assets and liabilities to a new partnership in exchange for an interest in the
new partnership; and, immediately thereafter, distributed interests in the new
partnership to the Partners in accordance with their respective Capital Accounts
in liquidation of the Partnership, and the new partnership is deemed to continue
the business of the Partnership.  Nothing in this Section 13.03 shall be deemed
to have constituted any Assignee as a Substituted Limited Partner without
compliance with the provisions of Section 11.04 hereof.

 

Section 13.04.        Rights of Limited Partners.  Except as otherwise provided
in this Agreement, (a) each Limited Partner shall look solely to the assets of
the Partnership for the return of its Capital Contribution, (b) no Limited
Partner shall have the right or power to demand or receive property other than
cash from the Partnership, and (c) no Limited Partner (other than any Limited
Partner who holds Preferred Units, to the extent specifically set forth herein
and in the applicable Partnership Unit Designation) shall have priority over any
other Limited Partner as to the return of its Capital Contributions,
distributions or allocations.

 

Section 13.05.        Notice of Dissolution.  In the event that a Liquidating
Event occurs or an event occurs that would, but for an election or objection by
one or more Partners pursuant to Section 13.01 hereof, result in a dissolution
of the Partnership, the General Partner shall, within 30 days thereafter,
provide written notice thereof to each of the Partners and, in the General
Partner’s sole and absolute discretion or as required by the Act, to all other
parties with whom the Partnership regularly conducts business (as determined in
the sole and absolute discretion of the General Partner), and the General
Partner may, or, if required by the Act, shall, publish notice thereof in a
newspaper of general circulation in each place in which the Partnership
regularly conducts business (as determined in the sole and absolute discretion
of the General Partner).

 

Section 13.06.        Cancellation of Certificate of Limited Partnership.  Upon
the completion of the liquidation of the Partnership cash and property as
provided in Section 13.02 hereof, the Partnership shall be terminated, a
certificate of cancellation shall be filed with the State of Delaware, all
qualifications of the Partnership as a foreign limited partnership or
association in jurisdictions other than the State of Delaware shall be
cancelled, and such other actions as may be necessary to terminate the
Partnership shall be taken.

 

Section 13.07.        Reasonable Time for Winding-Up.  A reasonable time shall
be allowed for the orderly winding-up of the business and affairs of the
Partnership and the liquidation of its assets pursuant to Section 13.02 hereof,
in order to minimize any losses





-  65  -

--------------------------------------------------------------------------------

 

 

otherwise attendant upon such winding-up, and the provisions of this Agreement
shall remain in effect between the Partners during the period of liquidation.

 

ARTICLE XIV

 

PROCEDURES FOR ACTIONS AND CONSENTS
OF PARTNERS; AMENDMENTS; MEETINGS

 

Section 14.01.        Procedures for Actions and Consents of Partners.  The
actions requiring consent or approval of Limited Partners pursuant to this
Agreement, including Section 7.03 hereof, or otherwise pursuant to applicable
law, are subject to the procedures set forth in this Article XIV.

 

Section 14.02.        Amendments.  No amendment to this Agreement may be made
without the consent of the General Partner.  The General Partner may amend this
Agreement in any respect without the consent of the Limited Partners, except
where the consent of Limited Partners is otherwise required under the other
provisions of this Agreement, in which event such amendment shall be made only
with such required consent; provided that no amendment to this Agreement,
including by merger consolidation or otherwise, that would adversely affect the
rights and interests of the Class A Special Unit Holder may be made without the
prior written consent of the Class A Special Unit Holder.  The rights and
interests of the Class Special Unit Holder shall not be deemed to be adversely
affected by the issuance of Partnership Units of the Partnership as provided in
Article IV.

 

Section 14.03.        Meetings of the Partners.

 

(a)        Meetings of the Partners may be called by the General Partner and
shall be called upon the receipt by the General Partner of a written request by
a Majority in Interest of the Outside Limited Partners.  The call shall state
the nature of the business to be transacted.  Notice of any such meeting shall
be given to all Partners not less than seven days nor more than 30 days prior to
the date of such meeting.  Partners may vote in person or by proxy at such
meeting.  Whenever the vote or Consent of Partners is permitted or required
under this Agreement, such vote or Consent may be given at a meeting of Partners
or may be given in accordance with the procedure prescribed in
Section 14.03(b) hereof.

 

(b)        Any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by a majority of the Percentage Interests of the
Partners (or such other percentage as is expressly required by this Agreement
for the action in question).  Such approvals may be obtained by the General
Partner by means of written notice to the Limited Partners requiring them to
respond in the negative by a specified time, or to be deemed to have approved of
the proposed action.  Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of a majority of
the Percentage Interests of the Partners (or such other percentage as is
expressly required by this Agreement).  Such consent shall be filed with the
General Partner.





-  66  -

--------------------------------------------------------------------------------

 

 

An action so taken shall be deemed to have been taken at a meeting held on the
effective date so certified.

 

(c)        Each Limited Partner may authorize any Person or Persons to act for
it by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting.  Every proxy must be signed by the Limited Partner or its
attorney-in-fact.  No proxy shall be valid after the expiration of 11 months
from the date thereof unless otherwise provided in the proxy (or there is
receipt of a proxy authorizing a later date).  Every proxy shall be revocable at
the pleasure of the Limited Partner executing it, such revocation to be
effective upon the Partnership’s receipt of written notice of such revocation
from the Limited Partner executing such proxy.  The use of proxies will be
governed in the same manner as in the case of corporations organized under the
Delaware General Corporation Law (including Section 212 thereof).

 

(d)        Each meeting of Partners shall be conducted by the General Partner or
such other Person as the General Partner may appoint pursuant to such rules for
the conduct of the meeting as the General Partner or such other Person deems
appropriate in its sole and absolute discretion.  Without limitation, meetings
of Partners may be conducted in the same manner as meetings of the General
Partner’s stockholders and may be held at the same time as, and as part of, the
meetings of the General Partner’s stockholders.

 

(e)        On matters on which Limited Partners are entitled to vote, each
Limited Partner holding OP Units shall have a vote equal to the number of OP
Units held.

 

(f)        Except as otherwise expressly provided in this Agreement, the Consent
of Holders of Partnership Interests representing a majority of the Partnership
Interests of the Limited Partners shall control.

 

ARTICLE XV

 

GENERAL PROVISIONS

 

Section 15.01.        Addresses and Notice.  Any notice, demand, request or
report required or permitted to be given or made to a Partner or Assignee under
this Agreement shall be in writing and shall be deemed given or made when
delivered in person or when sent by first class United States mail or by other
means of written communication (including by telecopy, facsimile, or commercial
courier service) to the Partner or Assignee at the address set forth in
Exhibit A or such other address of which the Partner shall notify the General
Partner in writing.

 

Section 15.02.        Titles and Captions.  All article or section titles or
captions in this Agreement are for convenience only.  They shall not be deemed
part of this Agreement and in no way define, limit, extend or describe the scope
or intent of any provisions hereof.  Except as specifically provided otherwise,
references to “Articles” or “Sections” are to Articles and Sections of this
Agreement.





-  67  -

--------------------------------------------------------------------------------

 

 

 

Section 15.03.        Pronouns and Plurals.  Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

 

Section 15.04.        Further Action.  The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

 

Section 15.05.        Binding Effect.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

Section 15.06.        Waiver.

 

(a)        No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

 

(b)        The restrictions, conditions and other limitations on the rights and
benefits of the Limited Partners contained in this Agreement, and the duties,
covenants and other requirements of performance or notice by the Limited
Partners, are for the benefit of the Partnership and, except for an obligation
to pay money to the Partnership, may be waived or relinquished by the General
Partner, in its sole and absolute discretion, on behalf of the Partnership in
one or more instances from time to time and at any time.

 

Section 15.07.        Counterparts.  This Agreement may be executed in
counterparts, all of which together shall constitute one agreement binding on
all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart.  Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

 

Section 15.08.        Applicable Law.  This Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
without regard to the principles of conflicts of law.  In the event of a
conflict between any provision of this Agreement and any non-mandatory provision
of the Act, the provisions of this Agreement shall control and take precedence.

 

Section 15.09.        Entire Agreement.  This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership.





-  68  -

--------------------------------------------------------------------------------

 

 

 

Section 15.10.        Invalidity of Provisions.  If any provision of this
Agreement is or becomes invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

 

Section 15.11.        Limitation to Preserve REIT
Qualification.  Notwithstanding anything else in this Agreement, to the extent
that the amount paid, credited, distributed or reimbursed by the Partnership to
the General Partner or its officers, directors, members, employees or agents,
whether as a reimbursement, fee, expense or indemnity (a “REIT Payment”), would
constitute gross income to the General Partner for purposes of Code
Section 856(c)(2) or Code Section 856(c)(3), then, notwithstanding any other
provision of this Agreement, the amount of such REIT Payments, as selected by
the General Partner in its discretion from among items of potential
distribution, reimbursement, fees, expenses and indemnities, shall be reduced
for any Partnership Year so that the REIT Payments, as so reduced, for or with
respect to the General Partner, shall not exceed the lesser of:

 

(i)        an amount equal to the excess, if any, of (a) 4.9% of the General
Partner’s total gross income (but excluding the amount of any REIT Payments) for
the Partnership Year that is described in subsections (A) through (H) of Code
Section 856(c)(2) over (b) the amount of gross income (within the meaning of
Code Section 856(c)(2)) derived by the General Partner from sources other than
those described in subsections (A) through (H) of Code Section 856(c)(2) (but
not including the amount of any REIT Payments); or

 

(ii)        an amount equal to the excess, if any, of (a) 24% of the General
Partner’s total gross income (but excluding the amount of any REIT Payments) for
the Partnership Year that is described in subsections (A) through (I) of Code
Section 856(c)(3) over (b) the amount of gross income (within the meaning of
Code Section 856(c)(3)) derived by the General Partner from sources other than
those described in subsections (A) through (I) of Code Section 856(c)(3) (but
not including the amount of any REIT Payments); provided,  however,  that REIT
Payments in excess of the amounts set forth in clauses (i) and (ii) above may be
made if the General Partner, as a condition precedent, obtains an opinion of tax
counsel that the receipt of such excess amounts shall not adversely affect the
General Partner’s ability to qualify as a REIT.  To the extent that REIT
Payments may not be made in a Partnership Year as a consequence of the
limitations set forth in this Section 15.11, such REIT Payments shall carry over
and shall be treated as arising in the following Partnership Year.  The purpose
of the limitations contained in this Section 15.11 is to prevent the General
Partner from failing to qualify as a REIT under the Code by reason of the
General Partner’s share of items, including distributions, reimbursements, fees,
expenses or indemnities, receivable directly or indirectly from the Partnership,
and this Section 15.11 shall be interpreted and applied to effectuate such
purpose.

 

Section 15.12.        No Partition.  No Partner nor any successor-in-interest to
a Partner shall have the right while this Agreement remains in effect to have
any property of the Partnership partitioned, or to file a complaint or institute
any proceeding at law or in equity to have such property of the Partnership
partitioned, and each Partner, on behalf of itself and its





-  69  -

--------------------------------------------------------------------------------

 

 

successors and assigns hereby waives any such right.  It is the intention of the
Partners that the rights of the parties hereto and their successors-in-interest
to Partnership property, as among themselves, shall be governed by the terms of
this Agreement, and that the rights of the Partners and their
successors-in-interest shall be subject to the limitations and restrictions as
set forth in this Agreement.

 

Section 15.13.        No Third-Party Rights Created Hereby.  The provisions of
this Agreement are solely for the purpose of defining the interests of the
Partners, inter se; and no other person, firm or entity (i.e., a party who is
not a signatory hereto or a permitted successor to such signatory hereto) shall
have any right, power, title or interest by way of subrogation or otherwise, in
and to the rights, powers, title and provisions of this Agreement.  No creditor
or other third party having dealings with the Partnership (other than as
expressly set forth herein with respect to Indemnitees) shall have the right to
enforce the right or obligation of any Partner to make Capital Contributions or
loans to the Partnership or to pursue any other right or remedy hereunder or at
law or in equity.  None of the rights or obligations of the Partners herein set
forth to make Capital Contributions or loans to the Partnership shall be deemed
an asset of the Partnership for any purpose by any creditor or other third
party, nor may any such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or any of the Partners.

 

Section 15.14.        No Rights as Members of the General Partner.  Nothing
contained in this Agreement shall be construed as conferring upon the Holders of
Partnership Units any rights whatsoever as members of the General Partner,
including without limitation any right to receive dividends or other
distributions made to members of the General Partner, or to vote or to consent
or receive notice as stockholders in respect of any meeting of stockholders for
the election of directors of the General Partner or any other matter.

 

Section 15.15.        Creditors.  Other than as expressly set forth herein with
respect to Indemnitees, none of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.

 

[signature page follows]

 

 



-  70  -

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Amended and Restated Agreement of Limited Partnership
has been executed as of the date first written above.

 

 

GENERAL PARTNER:

 

SUTHERLAND ASSET MANAGEMENT CORPORATION

 

 

 

 

 

 

 

By:

/s/ Frederick C. Herbst

 

 

 

 

 

Name: Frederick C. Herbst

 

 

Title: Authorized Person

 

 

 

 

LIMITED PARTNERS:

 

 

 

 

The Limited Partners listed on Exhibit A-1

 

 

 

 

By:

Sutherland Asset Management Corporation, as Power of Attorney

 

 

 

 

By:

/s/ Frederick C. Herbst

 

 

Name: Frederick C. Herbst

 

 

Title: Authorized Person

 

 

 

 

 

 

 

The Limited Partners listed on Exhibit A-2

 

By:

Sutherland Asset Management Corporation, as Power of Attorney

 

 

 

 

By:

/s/ Frederick C. Herbst

 

 

 

 

 

Name: Frederick C. Herbst

 

 

Title: Authorized Person

 

 

 

 

 



[Signature Page to OP Agreement]

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT A-1

 

PARTNERS AND PARTNERSHIP UNITS

 

As of October 31, 2016

 

Name and Address of Partners

    

Partnership Units
(Type and Amount)

    

Address

 

 

 

 

 

 

 

Limited Partners:

 

 

 

 

 

 





A-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-2

 

PARTNERS AND PARTNERSHIP UNITS

 

As of October 31, 2016

 

Name and Address of Partners

    

Partnership Units
(Type and Amount)

    

Address

 

 

 

 



A-2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

NOTICE OF REDEMPTION

 

To:        Sutherland Asset Management Corporation
1140 Avenue of the Americas, 7th Floor
New York, New York 10036

 

The undersigned Limited Partner or Assignee hereby irrevocably tenders for
Redemption OP Units in Sutherland Partners, L.P. in accordance with the terms of
the Amended and Restated Agreement of Limited Partnership of Sutherland
Partners, L.P., dated as of October 31, 2016 (the “Agreement”), and the
Redemption rights referred to therein.  The undersigned Limited Partner or
Assignee:

 

(a)        undertakes (i) to surrender such OP Units and any certificate
therefor at the closing of the Redemption and (ii) to furnish to the General
Partner, prior to the Specified Redemption Date, the documentation, instruments
and information required under Section 8.06(g) of the Agreement;

 

(b)        directs that the certified check representing the Cash Amount, or the
REIT Shares Amount, as applicable, deliverable upon the closing of such
Redemption be delivered to the address specified below;

 

(c)        represents, warrants, certifies and agrees that:

 

(i)        the undersigned Limited Partner or Assignee is a Qualifying Party,

 

(ii)        the undersigned Limited Partner or Assignee has, and at the closing
of the Redemption will have, good, marketable and unencumbered title to such OP
Units, free and clear of the rights or interests of any other person or entity,

 

(iii)        the undersigned Limited Partner or Assignee has, and at the closing
of the Redemption will have, the full right, power and authority to tender and
surrender such Partnership Units as provided herein, and

 

(iv)        the undersigned Limited Partner or Assignee has obtained the consent
or approval of all persons and entities, if any, having the right to consent to
or approve such tender and surrender; and

 

(d)        acknowledges that he will continue to own such OP Units until and
unless either (1) such OP Units are acquired by the General Partner pursuant to
Section 8.06(b) of the Agreement or (2) such redemption transaction closes.





B-1

--------------------------------------------------------------------------------

 

 

 

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

 

 

Dated:

 

 

 

 

 

 

 

 

Name of Limited Partner or Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature of Limited Partner or Assignee)

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(City) (State) (Zip Code)

 

 

 

 

 

Signature Medallion Guaranteed by:

 

 

 

 

 

 

 

 

 

Issue Check Payable/REIT Shares to:

 

 

Name:

 

 

Please insert social security or identifying number:

 

 

 

 

 

 

 

 



B-2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

 

CLASS A SPECIAL UNIT VALUE

 

The value of the consideration to be paid to the holders of the Class A Special
Unit in a Terminating Transaction under the circumstances contemplated by
Section 11.02(b) shall equal the “Class A Special Unit Value” which means the
fair market value of the Class A Special Unit as determined in accordance with
the following valuation procedures:

 

The holders of a majority in interest of the Class A Special Units and a special
committee of independent directors of the board of directors of the Company
shall first attempt to negotiate in good faith to determine the Class A Unit
Special Value.

 

In the event that such holders and the special committee are unable to agree on
such value, such holders shall select an independent nationally recognized
valuation expert, and the special committee shall select an independent
nationally recognized valuation expert.  Those two independent valuation experts
would then select a third nationally recognized independent valuation
expert.  All three independent valuation experts would provide their view of the
Class A Unit Special Value.  The amount of the Class A Unit Special Value will
then be the average of the two experts’ values that are closest to each other.

 

The special committee shall have the discretion to establish additional
procedures providing for reasonable time periods allowed for negotiations and
for the independent valuation experts to report on their views of the Class A
Unit Special Value.  Any such procedures shall be provided in writing to the
holders of the Class A Special Units.

 

The holders of a majority in interest of the Class A Special Units shall have
the discretion to appoint one or more representatives to act for such holders in
the negotiations and in the selection of an independent valuation expert.

 

C-1

--------------------------------------------------------------------------------